Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 1 of 81 PageID #: 1
                                                                                                 i

                                                      CV19-5125
                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                                                                            GARAUFTS, J.

 UNITED STATES OF AMERICA, THE
 STATES OF CALIFORNIA, COLORADO,                                     BLOOM, M.J.
 CONNECTICUT, DELAWARE, DISTRICT
 OF COLUMBIA, FLORIDA, GEORGIA,
 HAWAII, ILLINOIS, INDIANA, IOWA,
 LOUISIANA, MARYLAND,                                    FILED IN CAMERA AND UNDER
 MASSACHUSETTS, MICHIGAN,                                                  SEAL
 MINNESOTA, MONTANA, NEVADA, NEW
 HAMPSHIRE, NEW JERSEY, NEW MEXICO,
 NEW YORK, NORTH CAROLINA,                                DO NOT ENTER INTO PACER
 OKLAHOMA, RHODE ISLAND,
 TENNESSEE, TEXAS, VERMONT,                                  JURY TRIAL DEMANDED
 VIRGINIA, WASHINGTON, WISCONSIN,
 THE CITY OF CHICAGO, AND THE CITY
 OF NEW YORK ex rel OMNI HEALTHCARE
 INC.


                                    Plaintiffs,
                                                                               FILED
               v.                                                            IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y.

                                                                       *      SEP 0 9 2019       *
 U.S. ONCOLOGY, INC.

                                   Defendant                           BROOKLYN OFFICE


                            FALSE CLAIMS ACT COMPLAINT

        On behalfofthe United States ofAmerica, the states of California, Colorado, Connecticut,

 Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland, Massachusetts,

 Michigan, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Hampshire, New
 Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas,

 Vermont, Virginia, Washington and Wisconsin, the District of Columbia, and the cities of

 Chicago and New York, Plaintiff and Relator Omni Healthcare Inc. ("Relator" or"Omni") files
 this qui tarn complaint against Defendant U.S. Oncology, Inc. and U.S. Oncology Network

                                                  1
                                                               /^^

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 2 of 81 PageID #: 2




 ("Defendant") under the False Claims Act, 31 U.S.C. § 3729 et seq, (the "FCA"), and the False

 Claims Acts of the District of Columbia, states, and cities described herein:

                                       INTRODUCTION


        1.      U.S. Oncology Inc. operates more than 450 cancer treatment center locations

nationwide, with more than 1,400 affiliated physicians treating more than 995,000 patients

annually in a network called the U.S. Oncology Network ("the Network"). Beginning in 2005,

U.S. Oncology Inc. also distributed pharmaceutical drugs to the Network through U.S. Oncology

Specialty LP.    At all relevant times, U.S. Oncology dominated and controlled U.S. Oncology

Specialty, LP, the U.S. Oncology Network, and the subsidiaries and affiliates operating within it

with respect to Overfill Harvesting and related claim-submission policies, and made all material

determinations relating to same. Defendant U.S. Oncology Inc. will be referred to as "Defendant"

or "U.S. Oncology."

        2.      This action describes unlawful business practices used by Defendant that

knowingly and intentionally put cancer patients and others with compromised immune systems at

serious risk for infection, and defrauded the federal, state and local governments out of hundreds

of millions of dollars.


        3.      This action arises from Defendant's unlawful conduct in connection with its

harvesting of overfill from certain cancer drugs and administering the overfill to cancer patients

and other immuno-compromised patients (the "Overfill Harvesting"). The drugs at issue include

but are not limited to: Aranesp, Aloxi®, Procrit®, Neupogen, Anzemet, Kytril (both brand and

generic) and Taxotere, and all other cancer drugs which come already packaged by the original

manufacturer in single dose and/or multi-dose vials (the "Oncology Drugs").
0S                                   jgpj           /HSk


     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 3 of 81 PageID #: 3




             Abraxane
             Alimata
             Aloxi
             Anzemet
             Aranesp
             Avastin
             Eloxatin
             Erbitux
             Gemzar, gemcitabine
             hydrochloride
             Herceptin
             Keytruda
             Kytril
             Neulasta, pegfilgrastim
             Neupogen, filgrastim
             Opdivo
             Procrit
             Reclast, zoledronic acid
             Remicade
             Rituxan
             Taxol
             Taxotere
             Velcade
             Zometa, zoledronic acid
             Zytiga

            4.       To ensure that a doctor is able to withdraw the full amount of a drug sold in an

     FDA-approved container, typically a glass vial, these Oncology Drugs contain more than the

     amount indicated on the label. This excess amount is called "overfill." Providers are not allowed

     to bill for any excess drug such as overfill for which the drug manufacturer does not charge.

            5.       Moreover, these vials are expressly marked for "single use," i.e., contents may be

     extracted only once because they do not contain preservatives or antiseptic chemicals to prevent

     bacterial or fungal growth.
                                                                flty            0k             (•»
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 4 of 81 PageID #: 4



       6.      Nevertheless, U.S. Oncology and its physicians learned that it could maximize

profits at the government's and private insurer's expense by harvesting this overfill and pooling

Oncology Drugs in order to seek reimbursement for drugs U.S. Oncology received at no cost from

the manufacturer.

       7.      Defendant's Overfill Harvesting violated virtually all requirements that the

government has put in place to meet in manufacturing, processing, labeling, packing, andholding

drugs to ensurethat they meet the safety, identity, strength, quality, and purity characteristics that

they purport to possess.

       8.      The harvesting of the Oncology Drugs also makes it difficult to trace the precise

origins of the drug administered to patients back to its correct manufacturer batch and lot (a drug's

"Pedigree") - something that is necessary for health officials in the event of contamination or other

issues with the medication.     Defendant focused its Overfill Harvesting on Oncology Drugs

administered to patients already prone to infection to increase its chances of its unlawful conduct

going undetected. Defendant, of course, knew that any infections and resulting patient deaths

would likely be falsely attributed to the patients' disease and treatment, as opposed to healthcare

providers' unwittingly administering non-sterile andunapproved drugs.

        9.     But the effects of Defendant's Overfill Harvesting extend beyond fraudulent

reimbursements Defendant received for the no-costdrug overfill. The program artificially inflated

the Average Sales Price ("ASP") used by the government to determine reimbursement rates for the
Oncology Drugs - including those used for all reimbursements for lawful sales ofthe drugs intheir

original manufacturer packaging.

        10.     As outlined below, Defendant caused false claims for reimbursement to be

submitted to and honored by the United States, numerous states andcities - claims thatwould not
 ^m^^f^f^f^f^f^
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 5 of 81 PageID #: 5



have been paid had these governments known of Defendant's improper and unsafe practices.

Physicians and other providers at U.S. Oncology locations around the country participated in the

Overfill Harvesting and submitted false and fraudulent claims for payment for the drugs

administered from the no-cost overfill.

        11.    The false or fraudulent claims and statements at issue involve payments for

prescription drugs made by: (i) Federal Government-funded health assistance programs, including

Medicaid and Medicare; and (ii) direct Federal Government purchases, including payments made

by the United States Department of Defense ("DOD") and the United States Department of

Veterans Affairs ("VA"). The false or fraudulent claims and statements at issue also involve

payments made by state or local government-funded health assistance programs, including

Medicaid, and payments made by other state or local government-funded agencies or entities.

        12.     The false and fraudulent claims and statements were also made to private insurers

in all states, but in particular to private insurers in California and Illinois, which have enacted anti-

fraud statutes encouraging whistleblowers to bring lawsuits against those who perpetrate frauds on

private insurance companies, which fraud raises premiums for the insured and increases the costs

of private insurers.

        13.     Defendant's conduct also artificially inflated the Average Sales Price used by the

government to calculate the reimbursement amount for all of the Oncology Drugs, thus causing

the federal, state and local governments to overpay for every reimbursement on these drugs - even

those solely in the original manufacturer's packaging.

        14.     At all times, Defendant knew that its conduct was illegal or, at the very least,

Defendant acted in reckless disregard of the law and patient safety, for the sole purpose of

increasing profitability and market share.
                                                                               tm^

 Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 6 of 81 PageID #: 6



        15.     This is an action to recover treble damages and civil penalties on behalf of the
United States of America, the District of Columbia, states, and cities in connection with
Defendant's violations ofthe FCA and the False Claims Acts ofthe District ofColumbia and the
specified states and cities, as well as under common law theories ofpayment by mistake and unjust
enrichment. Like its equivalent local statutes, the FCA provides, inter alia, that any person who
knowingly presents and/or causes to be presented to the United States a false or fraudulent

claim for payment is liable for a civil penalty of up to $21,000 for each claim submitted,

plus three times the amount of the damages sustainedby the Government. 31 U.S.C. § 3729. The

FCA also allows any person discovering a fraud perpetrated against the Government to bring an

action for himself and for the Government and to share in any recovery. 31 U.S.C. § 3730.

        16.    This is also an action under the Illinois Insurance Claims Fraud Prevention Act,

("IICFP") 740ILCS 92/5, and the California Insurance Claims FraudPrevention Act, ("CIFPA"),

Section 1871.7 of the California Insurance Code.        Under these statutes whistleblowers are

encouraged to file suit on behalf of California and Illinois against those engaged in fraud against

private insurers.

        17.    The interest of Illinois and California in defeating private insurance fraud is

substantial in that fraudulent claims to private insurance companies can impose extraordinary costs
on insurers and insureds through wrongful conduct that is largely hidden from plain view.
                                 TITRTSDTCTION AND VENUE

        18.    This Court has jurisdiction pursuant to 31 U.S.C. § 3732, and concurrent
jurisdiction over state law claims because those claims arise from the same transaction or
occurrence giving rise to the claims brought under the FCA.
                                  /R^            0$\            (!K\

 Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 7 of 81 PageID #: 7



        19.      Additionally, pursuant to 28 U.S.C. §1331, this Court has original jurisdiction over

the subject matter of this civil action because it arises under the laws of the United States, in

particular the FCA. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

the remaining claims on the grounds that those claims are so related to the claims within this

Court's original jurisdiction that they form part of the same case or controversy under Article III

of the United States Constitution.

        20.      At all relevant times, Defendant regularly conducted substantial business within

the State ofNew York, maintained permanent employees in the State of New York, and made, and

are making, significant sales and claims for reimbursement in the State of New York, within this

judicial district.

        21.      Venue is proper in this District pursuant to 31 U.S.C. § 3732(a), which provides

that any action brought under § 3730 may be brought in any judicial district in which the

defendant or, in the case of multiple Defendant, any one defendant, can be found, resides, transacts

business, or in which any act proscribed by § 3729 occurred. The acts complained of herein

occurred in the state of New York within this judicial district, as well as nationwide.

Additionally, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(l)-(2).

                                        FILING UNDER SEAL


        22.      Under the FCA, as well as the False Claims Acts of the District of Columbia,

states and cities, pleadings are to be filed in camera andremain under seal for a period of at least

sixty (60) days, and shall not be served on Defendant until the Court so orders.

        23.      As required by 31 U.S.C. § 3730(b)(2), Relator voluntarily submitted prior to the

filing of this Complaint a confidential written disclosure statement (subject to the attorney-client
privilege) to the United States Government, containing materials, evidence, and information in its
                  ^P>           0f\            0QS             fSSS           (W^

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 8 of 81 PageID #: 8



possession pertaining to the allegations contained in this Complaint. Relator also voluntarily

submitted a confidential written disclosure statement and this Complaint to the District of

Columbia, as well as the states and cities under whose FCAs this action is partially brought.

                                            PARTIES


       24.     Relator, Omni Healthcare, Inc., is a professional medical company primarily

based in Brevard County, Florida. It serves patients in the practice of hematology/oncology

throughout central Florida. It practices through physicians in central Florida, and specializes in

the field of internal medicine with a subspecialty in hematology and oncology. Relator, through

its principals, regularly treats cancer patients on both an inpatient and outpatient basis and

regularly purchases drugs from various distributors and wholesalers to treat its patients for both

the underlying disease condition, as well as for the other conditions associated with cancer and

attendant side effects.

        25.     Relator is an original source of the facts and information hereinafter set forth

concerning the activities of the Defendant relative to the Overfill Harvesting and the adulterated,

no-cost overfill that is being improperly billed to Medicare, the states' Medicaid Programs, and

other federal, private, state and city reimbursement programs. The facts averred herein are based

upon the personal knowledge Relator's principal, and documents and information in his

possession, which were acquired by him in connection with his work as an oncologist treating

patients with cancer.

        26.     Defendant U.S. Oncology, Inc. ("U.S. Oncology"), is a Delaware corporation with

a principal place of business in The Woodlands, Texas. U.S. Oncology was purchased by

McKesson in December 2010 and is now a wholly owned subsidiary of Defendant McKesson and

operating in a division known as "McKesson Specialty Health."
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 9 of 81 PageID #: 9



       27.     Defendant U.S. Oncology Network is a trade name used by U.S. Oncology Inc. to

identify its network of physicians and oncology centers.

       28.     Relevant to this action, according to US Oncology, it "helps expand and improve

patient access to high quality, integrated and advanced cancer care by working closely with

physicians, pharmaceutical manufacturers and payers to improve the safety, efficiency and

effectiveness of the cancer care delivery system" and "provides drug distribution and specialty

pharmacy services" that "aim to increase patient access to pharmaceuticals through a safe and

efficient delivery system." [10-K for year ending December 21, 2009]. US Oncology and its

subsidiaries "provide extensive services and support to its affiliated cancer care sites nationwide

to help them expand their offering of the most advanced cancer care treatments, build integrated

community-based cancer care centers, improve their therapeutic drug management programs, and

participate in cancer-related clinical research studies. US Oncology also provides a broadrangeof

services to pharmaceutical manufacturers, including product distribution and informational

services such as data reporting and analysis." According to U.S. Oncology: "Because of the

significant size and scale of our network, we negotiate all pharmaceutical purchases directly with

drug manufacturers and are generally able to procure market-differentiated pricing. In addition,

we work with affiliated practices to implement efficient operating processes to manage inventory,

eliminate waste and enhance product safety."

       29.     According to U.S. Oncology: "The majority of pharmaceuticals we purchase are

delivered to the affiliated practices where they are mixed, when required, by pharmacists,

pharmacy technicians or nurses employed by the affiliated practices and administered to patients

at the practice. A small percentage of pharmaceuticals we purchase are dispensed to patients at our

network pharmacies to be used on an outpatient basis. As of December 31, 2009, our network
                                                  (^             (ty             <5>               (§1    <fj
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 10 of 81 PageID #: 10



includes 46 licensed pharmacies (located primarily in our cancer centers), 142 pharmacists and

360 pharmacy technicians. Where appropriate, we establish, or assist practices in establishing,

retail pharmacy locations for oral and other self-administered therapies. The pharmacies serve as

the recipients of, and distributors for, the pharmaceuticals used in treating our affiliated practices'

patients." 10-K December 31, 2009.

       30.       U.S. Oncology also claimed to provide "a broad range ofservices to pharmaceutical

manufacturers, including product distribution and informational services such as data reporting

and analysis."

        31.      In 2005, U.S. Oncology launched U.S. Oncology Specialty, LP, "a specialty

pharmaceutical distribution business to facilitate the flow of oncology pharmaceuticals from the

pharmaceutical manufacturers to their network of over 1,400 oncologists nationwide." From at

least 2005 through and after the time of its acquisition by McKesson, U.S. Oncology provided

oncologists with pharmaceutical distribution services described as:

                 Our distribution center increases the safety of drugs through a state-of-the-
                 art e-Pedigree technology that tracks drug therapies from the manufacturer
                 to the practice, ensuring that drugs administered to patients by our affiliated
                 physicians are genuine and unadulterated. Located in Fort Worth, Texas,
                 our distribution center supplied approximately 95% of the value of
                 pharmaceuticalsadministered by our networkofaffiliated practices in 2009.
                 [10K December 31,2009]

        32.      At the time of its acquisition by McKesson, US Oncology distributed 2.4 billion

dollars-worth of oncology pharmaceuticals annually and operated eighty three comprehensive

cancer centers. It was affiliated with 1,400 physicians operating in over 400 locations, including

99 radiation oncology facilities in 39 statesthattreated over 900,000 patients annually. In addition,

Governmental programs, such as Medicare and Medicaid, were collectively the affiliated

practices' largest payers. At the time of its acquisition by McKesson, U.S. Oncology represented



                                                   10
                                JH)

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 11 of 81 PageID #: 11



approximately sixteen percent of the oncology market in the United States [10K December 31,

2009].

         33.   "For the three months ended September 30, 2010 and 2009, the affiliated practices

under comprehensive service agreements derived 41.2% and 39.6%, respectively, of their net

patient revenue from services provided under the Medicare program (of which 7.6% and 7.2%,

respectively, relate to Medicare managed care) and 4.2% and 3.8%, respectively, from services

provided under state Medicaid programs." [Q3 2010 10Q].

         A.    The False Claims Act.

         34.   The FCA, 31 U.S.C. § 3729(a)(1)(A), makes "knowingly" presenting or causing to

bepresented to theUnited States any false or fraudulent claim for payment or approval a violation

of federal law for which the United States may recover three times the amount of the damages the

government sustains and a civil monetary penalty of between $16,000 and $21,000 per claim for

claims made on or after September 29, 1999.

         35.   The FCA, 31 U.S.C. § 3729(a)(1)(B), makes "knowingly" making, using, or

causing to be used or made, a false record or statement material to a false or fraudulent claim, a
violation of federal law for which the United States may recover three times the amount of the

damages the Government sustains and a civil monetary penalty ofbetween $16,000 and $21,000
per claim for claims made on or after September 29, 1999.
         36.   The FCA, 31 U.S.C. § 3729(a)(1)(C)), makes any person, who conspires to commit

a violation of the FCA, liable for three times the amount ofthe damages the Government sustains
and a civil monetary penalty of between $16,000 and $21,000 per claim for claims made on or
after September 29, 1999.




                                                11
                                                                (9$             (f$)            <g)       (f|
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 12 of 81 PageID #: 12



        37.    The FCA defines a "claim" to include any request or demand, whether under a

contract or otherwise, for money or property which is made to a contractor, grantee, or other

recipient if the United States Government provides any portion of the money or property which is

requested or demanded, or if the Government will reimburse such contractor, grantee, or other

recipient for any portion of the money or property which is requested. 31 U.S.C. § 3729(b)(2).

        38.    The FCA, 31 U.S.C. § 3729(b)(1) provides that "(1) the terms 'knowing' and

'knowingly' ~ (A) mean that a person, with respect to information —(i) has actual knowledge of

the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or (iii)

acts in reckless disregard of the truth or falsity of the information; and (B) require no proof of

specific intent to defraud."

        39.    The FCA, 31 U.S.C. § 3729(b)(4) provides that "(4) the term 'material' means

having a natural tendency to influence, or be capable of influencing, the payment or receipt of

money or property."

        B.     The California and Illinois Private Insurance Claims Acts.

        40.    Under the California Private Insurance Claims Act it is a violation to knowingly

make or cause to be made a false or fraudulent material statement or representation for the purpose

of obtaining any compensation, or to knowingly assist, abet, conspire with, or solicit a person in

an unlawful act under the California Private Insurers Claims Act. Cal. Ins. Code § 1871.4.

        41.     Under the Illinois Insurance Claims Fraud Prevention Act, it is a violation to

knowinglyoffer to pay or to pay an remuneration directlyor indirectly, in cash or in kind, to induce

any person to procure patients to obtain services or benefits under a contract of insurance that will

be the basis for a claim against an insured person or the person's insurer. Illinois Code, 740 ILCS

92/1.




                                                  12
                  (P)


Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 13 of 81 PageID #: 13



        C.     The Anti-Kickback Statute.

        40.    The Medicare and Medicaid Patient Protection Act, also known as the Anti-

 Kickback Statute, 42 U.S.C. § 1320a-7b(b), arose out of congressional concern that the

 remuneration and gifts given to those who can influence health care decisions corrupts medical

decision-making and can result in the provision of goods and services that are more expensive

and/or medically unnecessary or even harmful to a vulnerable patient population.

        41.    To protect the integrity of the federal health care programs, Congress enacted a

prohibition against the payment of kickbacks in any form. The Anti-Kickback Statute was enacted

 in 1972 "to provide penalties for certain practices which have long been regarded by professional

 organizations asunethical, aswell asunlawful... and which contribute appreciably tothe cost of
the Medicare and Medicaid programs." H.R. Rep. No. 92-231, 92d Cong., 1st Sess. 108 (1971),

 reprinted in 1972 U.S.C.C.A.N. 4989, 5093.

        42.     In 1977, Congress amended the Anti-Kickback Statute to prohibit receiving or
 paying "any remuneration" to induce referrals and increased the crime's severity from a
 misdemeanor to a felony with a penalty of$25,000 and/or five years in jail. See Social Security
 Amendment of 1972, Pub. L. No. 92-603, 241(b) and (c); 42 U.S.C. § 1320a-7b. In doing so,
 Congress noted that the purpose of the Anti-Kickback Statute was to combat fraud and abuse in
 medical settings that "cheats taxpayers who must ultimately bear the financial burden ofmisuse of
 funds . . . diverts from those most in need, the nation's elderly and poor, scarce program dollars
 that were intended to provide vitally needed quality health services ... [and] erodes the financial
 stability of those state and local governments whose budgets are already overextended and who
 must commit an ever-increasing portion of their financial resources to fulfill the obligations of




                                                  13
#t>     ^              (p>            (•)            ^)
      Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 14 of 81 PageID #: 14



      their medical assistance programs." H.R. Rep. No. 95-393, pt. 2, at 37, reprinted in 1977

      U.S.C.C.A.N. 3039, 3047.

             43.     In 1987, Congress again strengthened the Anti-Kickback Statute to ensure that

      kickbacks masquerading as legitimate transactions did not evade its reach. See Medicare-Medicaid

      Antifraud and Abuse Amendments, Pub. L. No. 95-142, Medicare and Medicaid Patient and

      Program Protection Act of 1987, Pub. L. No. 100-93.

             44.    The Anti-Kickback Statute prohibits any person or entity from knowingly and

      willfully offering to pay, paying or soliciting any remuneration to another person to induce that

      person to purchase, order, or recommend any good or item for which payment may be made in

      whole or in part by a federal health care program, which includes any State health program or

      health program funded in part by the federal government. 42 U.S.C. §§ 1320a-7b(b), 1320a-7b(f).

             45.    The statute provides, in pertinent part:

                    (b) Illegal remunerations

                    (2) Whoever knowingly and willfully offers or pays any remuneration (including
                    any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or
                    in kind to any person to induce such person —

                    (A) To refer an individual to a person for the furnishing or arranging for the
                    furnishing of any item or service for which payment may be made in whole or in
                    part under Federal health care program, or

                     (B) To purchase, lease, order or arrange for or recommend purchasing, leasing or
                     ordering any good, facility, service, or item for which payment may be made in
                     whole or in part under a Federal health care program.

                     Shall be guilty of a felony and upon conviction thereof, shall be fined not
                     more than $100,000 or imprisoned for not more than 10 years, or both. 42
                     U.S.C. § 1320a-7b(b).

             46.     Concern about improperdrug marketing practices prompted the Inspector General

      of the Department of Health andHuman Services the ("HHS OIG") to issue a Special Fraud Alert

      in 1994 concerning prescription drug marketing practices that violated the Anti-Kickback


                                                      14
                                                (•)           (9S            (•              (ft
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 15 of 81 PageID #: 15



Statute. See Special Fraud Alert: Prescription Drug Marketing Schemes, 59 Fed. Reg. 65,376

(Dec. 29, 1994).

       47.      The Anti-Kickback Statute not only prohibits either the offer or acceptance of

outright bribes andrebate schemes, butalso prohibits anypayment or otherremuneration bya drug

company to a physician or other person which has as one of its purposes the inducement of the

physician to write prescriptions for the company's pharmaceutical products or the inducement of

the physician to influence or recommend the prescribing of the product.

        48.     Compliance with the Anti-Kickback Statute is a precondition to participation as a

health care provider under a Government Health Care Program, including Medicare and the state

Medicaid programs. Moreover, compliance with the Anti-Kickback Statute is a. condition of

payment for drug claims administered by physicians for which Medicare or Medicaid

reimbursement is sought.

        49.     Under 42 U.S.C. § 1395y(a)(l )(A), "no payment may be made [under the Medicare

statute] for any expenses incurred for items or services which ... are not reasonable and necessary

for the diagnosis or treatment of illness or injury...."

        50.     The Second Circuit has held that, "[s]ince § 1395y(a)(l)(A) expressly prohibits

payment if a provider fails to comply with its terms, Defendant's submission of the claim forms

implicitly certifies compliance with its provision." United States ex rel Mikes v. Straus, 274 F.3d

687, 701 (2d Cir. 2001).

        51.     Kickbacks are, by definition, not "reasonable and necessary for the diagnosis or

treatment of illness or injury."

        52.     Federal law makes clear that violation of the Anti-Kickback Statute can support

false claims liability.




                                                  15
                                                               0fy
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 16 of 81 PageID #: 16




       D.      The Government-Funded Programs

       53.     The Center for Medicare & Medicaid Services ("CMS") is a federal agency within

the United States Department of Health and Human Services (HHS) that administers the Medicare

program and works in partnership with state governments to administer the Medicaid program.

       54.     Medicaid is the nation's medical assistance program for the needy, the medically-

needy aged, blind and disabled in families with dependent children. See 42 USC §§ 1396-

1396v. Medicaid is largely administered by the states and funded by a combination of federal

and state funds.   Approximately fifty-seven percent of Medicaid funding is provided by the

Federal Government on a national basis. Among other forms of medical assistance, the Medicaid

programs cover outpatient prescription drugs. 42 U.S.C. §§ 1397a(10)(A), 1396d(a)(12).

       55.     Medicare is the nation's health program for persons over sixty-five years of age

and persons who are disabled. Medicare is funded by the Federal Government. Medicare Part B

has long covered outpatient prescription drugs that are provided to a patient "incident to" a

physician's services, including injectable medications, and drugs that are required for the effective

use of durable medical equipment. 42 USC § 1395x(s)(2)(A). Commencing on January 1,

2006, Medicare Part D provided comprehensive outpatient prescriptiondrug coverage for brand

name and generic drugs according to National and Local Coverage Determinations. Medicare

Prescription Drug Improvementand Modernization Act of 2003, Pub. L. 108-173.

       56.     The VA provides medical assistance, including prescription drug coverage, to

persons who have beendischarged from active duty service in the military, naval, or air services.

       57.     The United States Public Health Service ("PHS") provides funding, including

outpatient drug coverage, for entities such as black lung clinics, AIDS drug purchasing assistance

programs, hemophilia diagnostic treatment centers, urban Indian organizations, disproportionate



                                                 16
0)     #|             (P>              ^)
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 17 of 81 PageID #: 17



     share hospitals, and other entities listed in § 340B(a)(4) ofthe Public Health Service Act, 42 U.S.C.

     § 201 etseq.

             58.     The DOD administers the TRICARE health care program for active duty and

     retired members of the uniformed services, their families, and survivors. TRICARE benefits

     include comprehensive prescription drug coverage.

             59.     Reimbursement practices under all Government Health Care Programs closely

     align with the rules and regulations governing Medicare reimbursement. The most basic

     requirementfor reimbursementeligibilityunderMedicare, Medicaidand other GovernmentHealth

     Care Programs is that the service provided must be reasonable and medically necessary. See, e.g.,

     42 U.S.C. § 1395y(a)(l)(A); 42 U.S.C. § 1396, et seq.; 42 C.F.R. § 410.50. Medical providers are

     not permitted to bill the government for medically unnecessary services or procedures performed

     solely for the profit of the provider. See id.

             60.     Each of the Government Health Care Programs requires every provider who seeks

     payment from the program to promise and ensure compliance with the provisions of the Anti-

     Kickback Statute and with other federal laws governing the provision of health care services in the

     United States. That agreement represents an ongoing obligation, and the provider must notify the

     government of any change in informationor certifications provided.

             61.     In other words, if a providertells CMS or its agent that it provided goods or services

     in violation of the Anti-Kickback Statute, that were not medically unnecessary, that were

     performed solely for the profit of the provider, and/or that violated another relevant law, CMS will

     not pay the claim.

             62.     CMS will also not pay a claim relatingto reimbursement for goods or services that

     were not actually provided.




                                                       17
0)        @           ^>              (9!)            f)             fS)             <m             m\        f;t
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 18 of 81 PageID #: 18



     I.       GENERAL ALLEGATIONS


              A.    General Description of Pharmaceutical Industry.

              63.   In the broadest terms, in the United States, prescription drugs (pharmaceuticals)

     and biologies are manufactured by drug manufacturers. Most drug manufacturers manufacture

     either brand name drugs or generic drugs, but some manufacture both. The manufacturer places

     the drug into the legally-approved container, labels the drugs with all the information and data

     required by the governing laws and regulations, labels the drugs with pedigree information such

     as lot numbers so that anyone receiving the drug down chain can identify its exact date and location

     of manufacture, and packages the drugs for distribution in government-approved packaging.

              64.   Wholesale distributors then purchase the drugs from the manufacturers and provide

     the operational infrastructure necessary to distribute the drugs further such as warehouse facilities,

     distribution vehicles, and inventory control systems.

              65.   Wholesale distributors generally deliver the drug products to pharmacies who, in

     turn, distribute the drugs to physicians or directly to the consumers. Wholesale distributors can

     also distribute drug products directly to oncology centers, medical practices, and physicians

     (collectively, "healthcare providers"). Certain pharmacies purchase drug products directly from

     the manufacturer. There are also specialty pharmacies that specialize in the distribution of more

     expensive, complex drug products such as self-injectable drugs and biologies.

              66.   The healthcare providers would then administer the Oncology Drugs to the patients

     and seek reimbursement from the federal, state and city healthcare programs described below.

              B.    Injectable Vials and Overfill.

              67.   Non-sterile, contaminated, or incorrectly dosed drug products are especially

     dangerous when administered into vascular systems.




                                                       18
fw     IP                (P)            (p^              ^

     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 19 of 81 PageID #: 19



             68.       Thus, injectable drugs are often manufactured, packaged, and sold in single-use
     (dose) and multi-use (dose) sterile, glass vials.

             69.       Many drugs for cancer patients and for patients who are suffering from anemia, or

     nausea and vomiting, are manufactured in single-dose vials, meaning one vial per use per patient.

     Some drugs are manufactured in pre-filled single-dose syringes. And some are manufactured in

     multi-dose vials,meaning multiple injections for thesame patientovera periodof time,or multiple

     injections for multiple patients out of the same vial.

            70.        As with other FDA-approved drugs, each of these drugs has its own unique drug

     codes, or NDCs, which vary for each individual drug based on distribution method (vial, syringe,

     or auto-injector) and by the dose and quantity of the drug.

            71.        The amount of drug contained in each vial and the packaging of such drug for

     injection are pre-approved by the FDA and part of the package label.

            72.        Because there can be a slight loss of drug product from the withdrawal of the

     product from the original manufacturer container, the United States Pharmacopeia ("USP")

     requires that injectable drug vials contain a volume overage in "slight excess" of the labeled
     volume fill amount topermit withdrawal and administration ofthe label fill volume amounts. USP
     Reference Standards, XXXI Rockfield, MD: (2008 Chapter 1151, page 619). This "slight excess"

     fill volume, or overage, is commonly referred to as the "overfill."
             73.       The sole purpose ofoverfill in a vial isto enable a medical provider to extract and
     administer the full labeled dose as prescribed by the physician and as approved by the FDA.

             74.       For as long as the Oncology Drugs have been on the market, the USP has
     recommended up to an additional 1milliliter, or ten percent overfill for a filled volume ofup to
     one milliliter.




                                                             19
  (g>
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 20 of 81 PageID #: 20



        75.    Many manufacturers, however, place additional overfill or excess volume in their

vials to ensure that patients receive the proper amount from the vial and there is no shortage in the

particular injection given to a particular patient. Therefore, the amount of overfill in any particular

vial can range from 10% to more than 20% of the volume of the vial.

        76.    Manufacturers are required to document and report to the FDA the amount and

purpose of such overfill and to keep such reporting current. FDA Compliance for Drug Product

Formulation Development 2.2.1.

        77.    The Oncology Drugs at issue are manufactured by "original manufacturers" that

have been submitted to and approved through the regulatory process set forth by law and regulation

to produce and sell drugs in the United States. There are numerous Oncology Drugs manufactured

in single-or multi-dose vials. Examples include Aloxi® which is manufactured by Eisai Inc.;

Aranesp® and Neupogen® which is manufactured by Amgen Inc.; Procrit® is manufactured by

Ortho Biotech, Inc.; and Taxotere® is manufactured by Sanofi Aventis.

        78.    The Oncology Drugs would have been manufactured and packaged for distribution

and sale by the original manufacturers in accordance with approved FDA standards and would

have had individual expiration dates.

        79.    The single- and multi-use vials of the Oncology Drugs supplied by the original

manufacturer to Defendant have a container closure system that was approved by the FDA as part

of the application process to the FDA. The original container closure systems meet and are

approved as meeting the stability guidance promulgated by the FDA at 21 C.F.R. §§166 and

211.137.


        80.     The single- and multi-use vial containers, in conformity with FDA requirements

and having received FDA approval, are shipped from original manufacturers in sealed containers,



                                                  20
                                                                                                       0$
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 21 of 81 PageID #: 21



marked by lot, and contain the number of units per volume, expiration date, and instructions on

storage of the product until it is used for patients as well as the use of the product after use for

patients.

        81.    By way of example, as far back as at least 1993, the package insert for Procrit®

stated: "Use only one dose per vial; do not re-enter the vial. Discard unused portions. Contains

no Preservative." Since at least July 26, 1999, the package insert for Procit single dose vials has

said: "1 ml vial contains no preservative. Use one dose per vial; do not re-enter the vial. Discard

unused portions."

        82.    Since at least October 26, 2005, the Procrit label and packaging were changed to

now also state: "If you have been prescribed PROCRIT® vials for single use, your vial will have

a capital "S" with a number next to it identifying the concentration of PROCRIT in the vial, printed

in a colored dot on the front left side of the label (for example, "S2" identifies a single use vial

with 2000 Units/mL). Single use means the vial cannot be used more than once, and any unused

portion of the vial should be discarded as directed by your doctor or dialysis center."

        83.    A November 8, 2007, package insert states: "Unless you have been prescribed

Multidose PROCRIT® (1 mL or 2 mL vials with a big "M" on the label, each containing a total

of 20,000 Units of PROCRIT®), vials of PROCRIT® are for single use. Single use means the

vial cannot be used more than once, and any unused portion of the vial should be discarded as

directed by your doctor."

        84.    And a June 24, 2011 inserts includes the following warnings: "Discard unused

portions of Epogen in preservative-free vials. Do not re-enter preservative-free vials...Instruct

patients who self-administer Epogen of the: Importance of following the Instructions for Use.

Dangers of reusing needles, syringes, or unused portions of single-dose vials....Do not use a



                                                 21
 A               0fy              /•)             A)            (A
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 22 of 81 PageID #: 22



single-dose vial of Epogen more than one time....Single-dose vials of PROCRIT should be used

only one time. Throw the vial away after use even if there is medicine left in the vial....Do not

reuse the single-dose vials, syringes, or needles."

        85.     Similar warnings are contained on the package inserts for: Neopogen single-dose

vials and pre-filled syringes (since at least April 2, 1998), and Aranesp single-dose vials and pre-

filled syringes (since at least July 19, 2002).

        86.     In addition, since at least December 16, 2004, the package insert for Aranesp has

said: "Do not pool unused portions from the vials or prefilled syringes."

        87.     Overfill itself is not meant to be administered to a patient and is not paid for by the

doctor when purchasing the vial from the manufacturer through a distributor.

        88.     For single-use vials, a physician would order a box of Oncology Drugs containing

a number of single-use vials depending on how many patients requiring the Oncology Drugs that

the physician expects to have at different times.

        89.     Once the physician has withdrawn the prescribed amount (up to the labeled amount)

from the vial, the residue is supposed to be discarded and may not be billed to any government

program.


        90.     Using Procrit® as an example, one box of single-use vials ofProcrit® contains four

of the one ml vials; the concentration can vary between 2,000, 3,000, 10,000, and 40,000 units,

but the vial is always a one mL vial. Using the 40,000 unit vial, which is the recommended dosage

for patients with cancer on chemotherapy, each vial contains overfill of about ten percent above

the labeled amount. So instead ofhaving one mL with a 40,000 unit concentration, the vial actually

contains 1.1 mL. When the injection is draw, 0.1 mL is left over as residue. The residue is




                                                    22
                                               (9)            (%             (%              •        (%
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 23 of 81 PageID #: 23



supposed to be discarded and may not be billed to any government program. The physician can

bill only for one mL, and nothing more.

       91.     For multi-use vials, a physician would order a box of Oncology Drugs containing

a number of multi-use vials which, in the case of Procrit®, for example, come in four or six multi-

use vials to the box.1

       92.     Again, using Procrit® as an example, which is manufactured in both single- and

multi-use vials, the multi-use vials come in two different sizes and concentrations: two ml that

has 20K units total (or 10K units per ml) or one ml that has 20K units total (or 20K units per ml).

Using the two ml multi-use vial as an example,the vial has a label indicating content of20K units.

However, because of the standard ten percent overfill previously described, in reality the vial may

contain 22K or more units. When the injections are drawn, approximately 2K units are left over

as residue. The residue is supposed to be discarded and may not be billed to any government

program. The physician can bill for 20K units and nothing more.

        C.      CMS Regulations Forbid Reimbursements for Drug Overfill.

        93.     CMS sets reimbursement rates for drugs used in the Medicaid and Medicare

programs.


        94.     The Medicare Act reimburses medical providers only for "expenses incurred" for

medically necessary items and services. 42 U.S.C. § 1395y(a). Medicare Part B, the program under

which dialysis services and the dialysis drugs at issue here are reimbursed, extends coverage only

for "expenses incurred" for coveredservices. 42 U.S.C. § 13951(a). In 1972, the Medicare Act was

amended to cover patients suffering from End Stage Renal Disease ("ESRD") regardless of age.




1Aloxi® is only sold by the manufacturer in single-use sterile vials.

                                                23
T"    ^J              <fi               ^)             (m$             (s§
                                                                                                              (§
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 24 of 81 PageID #: 24



     Congress provided that Medicare would pay for "the costs incurred" in treating ESRD

     beneficiaries. 42 U.S.C. §1395rr(b)(2)(B).

            95.     Medicare pays only the "reasonable costs" of health care services defining

     reasonable costs as "costs actually incurred" by providers. 42 U.S.C. § 1395x(v)(l)(A)(as to Part

     A); 1395u(b)(3)(as to Part B). Medicare regulations also require providers to incur costs before

     they are eligible for reimbursement. 42 C.F.R. § 413.1 (§ 1814(b) of the Act (for Part A) and §

     1833(a)(for Part B) provide for payment on the basis of the lesser of a provider's reasonable costs

     or customary charges) (§ 1861(v) of the Act defines "reasonable costs" [as costs actually

     incurred.])

            96.     On July 13, 2010 CMS issued a proposed rule, subject to Notice and Comment,

     which noted the Agency's intent to make changes to its regulations to clarify its "longstanding

     policy" under the 'incident to' provisions and ASP reimbursement methodology that providers,

     may notbill Medicare for free overfill contained in vials of medication. That rule became final on

     November 29, 2010. CMS reiterated that providers may only be reimbursed if they actually incur

     costs for a drug, saying "that in order to meet the general requirements for coverage under the
     'incident to' provision, services or supplies should represent an expense incurred by the physician
     or entity billing for the services and supplies          In accordance with this policy, providers may
     only bill for the amount of drug product actually purchased and the cost of the product must
     represent an expense to the physician." Medicare Program; Payment Policies Under the Physician
     Fee Schedule and Other Revisions to Part B for CY 2011, 75 Fed. Reg. 73,169, 73,466-67

     (November 29, 2010) (to be codified at C.F.R. pts. 405, 409, 410, 411, 413, 414, 415, 424). The
     statute, and CMS define "the amount ofproduct actually purchased" as the labeled amount ofthe
     drug in a container or vial. Id.



                                                         24
Illli)lp}^(^<^<l^(llffl
  Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 25 of 81 PageID #: 25



         97.     Under CMS regulation 42 CFR § 414.904, "the method of payment for a drug

  furnished on or after January 1, 2005 is based on the lesser of:

                 1.          the actual charge on the claim for program benefits; or

                 2.          106 percent of the average sales price, subject to the applicable limitations
                             specified in paragraph (d) of this section or subject to the exceptions
                             described in paragraph (e) of this section.

                 3.          For the purposes of this paragraph:

                        i.          CMS calculates an average sales price payment limit based on the
                                    amount of the product included in a vial or other container as
                                    reflected on the FDA-approved label.

                       ii.          Additional product contained in the vial or other container does not
                                    represent a cost to providers and is not incorporated into the ASP
                                    payment limit.

                      iii.          No payment is made for amounts of product in excess of that
                                    reflected on the FDA-approved label.

         98.     CMS regulation 42 CFR § 414.904 is consistent with the CMS policy that services

  or supplies must represent an expense actually incurred by thephysician or medical provider to be

  reimbursed by Medicare or Medicaid.

         99.     For instance, the Medicare Reimbursement Policy Manual § 50.3 provides that

  "[t]he cost of the drug or biological for which reimbursement is sought must represent an expense

  to the physician." The Medicare Reimbursement Policy Manual § 60.1 A further provides that

  "[t]o be covered, supplies, including drugs and biologicals, must represent an expense to the

  physician or legal entity billing for the services or supplies." Medicare Reimbursement Policy

  Manual, Chapter 15.

          100.   Because physicians incur no cost for overfill, it is not and never has been

  reimbursable by Medicare or Medicaid.




                                                       25
#4     @              (P>            (p)
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 26 of 81 PageID #: 26



            101.    As stated in the CMS Medicare Claims Processing Manual: "If after administering

     a dose/quantity of the drug or biological to a Medicare patient, a provider must discard the

     remainder of the single dose vial, the program provides payment for the amount of the

     drug/biological administered and the amount discarded, up to the total amount of the

     drug/biological as indicated on the vial orpackage label." Medicare Claims Processing Manual,

     Chapter 17, Section 40, revised July 2007 (emphasis added).

            102.    Since 2005, Medicare has been reimbursing these kinds of injectable drugs under

     its Part B program, and CMS reimburses based on the ASP, which represents the drug

     manufacturer's total sales divided by the total number of units sold during the particular quarter.

     See 42 U.S.C. § 1395w-3a(c)(l)(A)-(b).        Manufacturers are required to "deduct the price

     concessions" from the numerator ofthis mathematical equation, which includes volume discounts,

     prompt pay discounts, cash discounts, free goods thatare contingent on any purchase requirement,

     charge backs, and rebates. Id. § 1395w-3a(c)(a); also42 C.F.R. § 414.804(a)(2)(i). Overfill is not

     explicitly mentioned in the statute as a type of price concession. Acting in conjunction with the

     Office of Inspector General ("OIG"), the Secretary of the United States Department of Health and

     Human Services ("HHS"), which houses CMS, has authorityto identify "other price concessions"

     beyond those already enumerated in the statute, but it has notdone so withrespect to overfill.

            103.    In its rulemaking, CMS clearly states that:

                    It has been a long standing Medicare policy that to meet the general
                    requirements for coverage under the "incident to" provision, services or
                    supplies should represent an expense incurred by the physician or entity
                    billing for the services or supplies. Such physicians' services and supplies
                    include drugs and biologicals under Section 1861(s)(2)(A) of the Act. In
                    accordance with this policy, provided they only bill for the amount of drug
                    actually purchased and that the cost of the product must represent an
                    expense to the physician.

                    We further understand that when a providerpurchases a vial or container of


                                                     26
 0\             0\              <f?|           (•>            (®fy            (•)
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 27 of 81 PageID #: 27



               product, provider is purchasing an amount of drug defined by the product
               packaging or label. Any excess product (that is, overfill) is provided
               without charge to the provider. In accordance with our current policy as
               explained above, providers may not bill Medicare for overfill harvested
               from single use containers, including overfill amounts pooled from more
               than one container, because that overfill does not represent a cost to the
               provider. Claims for drugs and biologicals that do not represent a cost to
               the provider are not reimbursed, and providers who submit such claims may
               be subject to scrutiny and follow up action by CMS, its contractors, and
               OIG.


               Because such overfill is currently not included in the calculation of
               payment limits under the methodology in Section 1847A of the Act and
               does not represent an incurred cost to the provider, we propose to update
               our regulations at 42 CFR Part 414 Subpart K to clearly state that the
               Medicare ASP payment limits are based on the amount of product in the
               vial or container as reflected on the FDA-approved label. We also
               propose our regulations at Subpart J to clearly state the payment for amounts
               of free product, or product in excess of the amount reflected on the FDA-
               approved label will not be made under Medicare....

Medicare Programs: Payment Policies Under the Physician Fee Schedule and Other Revisions to
Part B for CY2011, 75 Fed. Reg. 73170, 73466 (Nov. 29, 2010). at 73466-67.

       104.    CMS promulgated upgraded regulations, which state that "the manufacturer's

average sales price must be calculated based on the amount of product in a vial or other container

as conspicuously reflected on the FDA-approved label," 42 C.F.R. § 414.804(a)(6); that "CMS

calculates an average sales price payment limit based on the amount of product included in a vial

or other container as reflected on the FDA-approved label," id. § 414.904(a)(3)(i);that "additional

product contained in the vial or other container does not represent a cost to providers and is not

incorporated into the ASP payment limit," id. § 14.904(a)(3)(ii); andthat"no payment is made for

amounts of product in excess of thatreflected ontheFDA-approved label," id. § 414.904(a)(3)(iii).

       105.    These regulations were specifically highlighted not to be new and substantive

changes to previous Medicare policies, but clarifications of existing CMS policies. Specifically,

CMS noted that "the intent of this proposal is merely to clarify that Medicare ASP payment




                                                27
                                                    (U)        ^              P9             <p

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 28 of 81 PageID #: 28



limit is based on the amount of drug conspicuously indicated on the FDA label, and that no
payment will be made for any intentional overfill included as free drug for the proper preparation
of a single therapeutic dose." 75 Fed. Reg. at 73467; also id. at 73468 ("[T]he intent ofthis
proposal is to clarify that the ASP payment limit is currently based on the amount ofdrug indicated
on the FDA label, and that no payment will be made for any intentional overfill"), at 73468-69
("[T]he intent ofthis proposal is to clarify that the ASP payment limit is based on the amount of
drug clearly identified as the amount on the FDA label and packaging. We do not intend to change
the ASP calculation methodology to include intentional overfill because of the operational

 difficulty in accurately identifying the amount ofthe overfill."), at73469 ("[0]ur policy clarifies
 that we will not pay for intentional overfill.")

         106.    As noted by the regulations above and clarified through the more recent iteration

 of the CFR, because CMS deemed overfill "not reimbursable," 75 Fed. Reg. at 73466, it can have

 no independent value attached to it apart from therestof thedosage in the vial. Theonlylegitimate

 purpose of overfill is to ensure that providers and self-administering patients are able to draw up

 the full dosage amount the FDA recommends that manufacturers include it for this purpose. See

 56 Fed. Reg. at 35978.

         107.    The industry was thus aware that Medicare prohibited providers from billing for

 overfill. See Buell, Roberta L., "Drug Wastage: A Payable Service?" Managed Care

 Oncology(managedcareoncology.com), Ql 2008 ("Medicare provisions prohibit providers from

 billing overfill." (emphasis in original)); JimMusslewhite, "Thewaste conundrum,"Hematology

 & Oncology News & Issues, Nov. 2009 ("CMS does not permit that overfill be billed due to the

 fact that it was not purchased.").




                                                          28
^@(p»^f)^^s
 Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 29 of 81 PageID #: 29



         II.    SPECIFIC ALLEGATIONS OF DEFENDANT'S WRONGDOING.

                A.      Defendant's Business Model Depends upon Profits from the Billing of
                        Oncology Drugs.

                108.    U.S. Oncology profits from the sale of Oncology Drugs because it sells the

         Oncology Drugs to the individual practices and then receives a percentage ofthe profits from each
         individual oncology practice in their network.

                109.    U.S. Oncology employees also provide administrative services to the network

         offices, including submitting claims to CMS for the individual practices in the U.S. Oncology

         Network. U.S. Oncology sells its services as: "We take care of the business so you can take care

         of your patients."

                110.    As outlined in its 2003 10-K filed with the Securities and Exchange Commission,

         U.S. Oncology's "core business is providing services to physicians who treat cancer patients. Our

         services are grouped under four main business lines - oncology pharmaceutical services, cancer

         center services, cancer research services and practice management services. We provide these

         services either individually or, in our Physician Practice Management ("PPM") business, bundled

         together as a comprehensive set of oncology practice management services."

                 111.   "[U.S. Oncology] provides these services through two business models: the

         physician practice management model, under which we provide all of the above services under a

         single contract with one fee based on overall performance; and the service line model, under which

         practices contract with the company to purchase only certain of the above services, each under a

         separate contract, with a separate fee methodology for each service."

                B.      Defendant's Scheme to Bill for Overfill.


                112.    US Oncology kept a record of the average overfill in each different oncology

         medication vial as different medications contained different amounts of overfill and documents




                                                          29
 Jj$i            #S              0$fy           A             (flB&

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 30 of 81 PageID #: 30



with these overfill amounts were distributed regularly to members of the US Oncology Network

between 2003 and 2014 to encourage and facilitate physicians to administer overfill to patients.

        113.   U.S. Oncology, as seller of the Oncology Drugs to U.S. Oncology physicians,

advocated that its physicians utilize "overfill billing" for the Oncology Drugs administered to

patients. The overfill constituted a form of free drug sample or "liquid kickback" in every vial.

Yet, unlike traditional free drug samples which are heavily regulated —i.e., they must be carefully

accounted for by drug companies and cannot be the basis for governmental reimbursement —the

free amounts of overfill found in every Oncology Drug vial were provided and used by U.S.

Oncology physicians without any reporting requirements. The unlawful effect of U.S. Oncology's

overfill billing, however, was no different than it would have been had U.S. Oncology billed for

free samples: it constituted an illegal kickback.

        114.   The harvesting of the overfill was either done by the pharmacists or the technicians

at each office in the U.S. Oncology Network who were either employed by U.S. Oncology or acted

under its direction and the overfill was billed to Government and private payers by staff employed

by U.S. Oncology.

        115.   This practice was widespread amongst US Oncology practices throughout the

United States and went on from 2003 through at least October 2014.

        116.   Defendant's facilities and personnel did not comply with the CGMPs' standards

for: personnel engaged in quality control; the design, construction, and maintenance of buildings

and facilities; the construction, cleaning, and maintenance of equipment; the storage, inspection,

and testing of drug components and containers; the control of production and process, including

procedures for sampling and testing ofin-process drug products for conformity with specifications
and prevention of microbiological contamination; control of packaging, labeling, storage, and



                                                    30
                 (P)

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 31 of 81 PageID #: 31



distribution; laboratory controls including testing ofdrug product batches for conformity with final

specifications; maintenance of records and reports and conduct of investigations; and procedures

for handling of returned and salvaged product.

       117.    In violation of industry standards, established medical science, and the Oncology

Drugs' labeling, Defendant's employees and those under their control punctured original, sterile

glass vials more than once and pooled the overfill from the Oncology Drugs, transferring overfill

from multiple sources into syringes for delivery to unsuspecting patients. Defendant sought to

increase billings for the Oncology Drugs by physicians in order to increase its profits. By

encouraging physicians at U.S. Oncology to use overfill from the Oncology Drugs, Defendant

created an economic incentive for medical providers to use those drugs, in violation of the law,

including the Anti-Kickback Statute and the Federal FCA.

       118.    Overfill from the Oncology Drugs has value because purchasers are charged for the

drug based upon the labeledconcentration and dosage. Overfill is not reflected on the label and

purchasers are not charged for the overfill that they receive ~ i.e., they do not pay for the extra

micrograms of drug that are present in the overfill.

        119.   Not charging for the overfill is consistent with the intended purpose of overfill,

which is to ensure that the labeled dose of the medication can be administered. Overfill itself is

not intended to be administered.

        120.   Defendant's efforts to induce the filing of claims relating to the overfill from the

Oncology Drugs were successful. Medical providers within theU.S. Oncology Network submitted

claims, examples of which are included in Exhibit 1 hereto, to Medicare and other Government

Healthcare Programs to obtain money for overfill (despite the fact thattheoverfill had notcost the

providers anything).




                                                 31
                                 (#)            ^               (^              A

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 32 of 81 PageID #: 32



          121.   The claims submitted by providers within the U.S. Oncology Network to CMS for

the Oncology Drugs do not disclose that they are billing for overfill that cost the providers nothing,

but that exposes patients to the risk of grievous harm.

          122.   Defendant, in fact, knew that it was improper for medical providers to file such

claims.


          123.   U.S. Oncology's profits from the sale of the Oncology Drugs to the individual

practices and then profits again when the overfill is billedto government and private payers since

U.S. Oncology gets a percentage of the profits from the practices in its Network.          This gave

Defendant a motive to encourage the fraudulent billing of overfill to government and private

payers.


          C.     Defendant's Manipulation of the Average Sales Price ("ASP").

          124.   CMS determines the reimbursement rate for injectable drugs based on each billing

code and using a weighted average sales price calculated with the ASP data submitted by

manufacturers.

          125.   Manufacturers submit ASP data at the eleven-digit NDC level by submitting the

number of units of the eleven-digit NDC sold and the ASP for those units.

          126.   Beginning April 1, 2008, CMS began using a newweighting methodology to

determine the payment limit. CMS sums the product of the manufacturer's ASP and the number

of units of the eleven-digit NDC sold for each NDC assigned to the billing and payment code,

and then divides this total by the sum of the product of the number of units of the eleven-digit

NDC sold and the number of billingunits in that NDC for each NDC assigned to the billingand

payment code. CMS weighs the ASP for an NDC by the number of billing units sold for that

NDC.




                                                    32
                                  0$)            fSSk            f%

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 33 of 81 PageID #: 33



         127. Defendant skewed the ASP process by introducing product into commerce

specifically excluded from the calculation of ASP.

         128. As such, Defendant was reimbursed at a rate set by CMS through the reported

data from the original manufacturer, which yielded a reimbursement rate that was higher per

dose than the actual ASP for that drug sold because the Overfill Harvesting by Defendant was

never calculated in setting the price, causing damage to the governments.

         129. Taking, for example, the calculus used to determine the ASP after April 1, 2008,

if the ASP for a specific NDC was $10, and a company sold 50,000 of that NDC, with the total

amount of the drug being 2ml and the billing units in the NDCs being 0.4, then the volume

weighted ASP for that code would havebeen the product of $10 and 50,000, divided by the

product of 50,000 and 0.4, or $25.

         130. However, had the total amount of drug in the NDC accounted for the overfill, and

had the overfill been another ten percent, or 0.2ml, giving a total of 2.2ml, or 0.44 billing units in

the NDC, then the same calculation would lead to a volume-weighted ASP of $22.73.

         131. Defendant is sharing this discount with its healthcare providers by taking a share

of its healthcare providers' profits, which includes billing for the free overfill.

         132.   This allowed Defendant to bill for overfill that was not included in the data

reported to CMS to set reimbursement, and, therefore, CMS and government payment programs

were paying for more injections than were originally represented to CMS as being in commerce.

        D.      Defendant's False Certifications to Government Programs.

        133.    During the relevant time period, Defendant and its agents electronically submitted

claims to Medicare Part B for professional services in ANSI ASC X12N 837 Professional format.




                                                   33
   HP               (jP)          ^S)              A

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 34 of 81 PageID #: 34



 Defendant were required to certify, anddidcertify, byelectronically signing each claim submitted

 to Medicare in 837 Professional format:

                 this claim, whether submitted by me or on my behalf by my designated
                 billing company, complies with all applicable Medicare and/or Medicaid
                 laws, regulations, and program instructions for payment including but not
                 limited to the Federal anti-kickback statute and Physician Self-Referral law
                 (commonly known as Stark law).

         134.    Additionally, providers like U.S. Oncology are required to annually submit

 Medicare cost reports (CMS-Form-265-94) which disclose cost data and include an express

certification of compliance with all applicable laws as a condition of coverage by Medicare. 42

 C.F.R. § 413.20. Other federal and state health care programs also require the annual submission

 of certified cost reports.

         135.    U.S. Oncology and its physicians also enter into Provider Agreements with CMS

 in order to establish their eligibility to seek reimbursement from the Medicare Program. As part

 ofthat agreement, without which providers may not seek reimbursement from Federal Health Care
 Programs, the provider must sign certification that they will abide by all Medicare laws,
 regulations, and program instructions as well as the Federal Anti-Kickback Statute and the Stark
 law.

         See Form CMS-855A (for institutional providers); Form CMS-855I (for physicians and
 non-physician practitioners), (effective 2001).
         136. The "Certification Statement" that the medical provider must sign also contains the
 following provisions and requirements inter alia, for "initial and continuous enrollment in the
 Medicare program," and instructs that by signing the Certification Statement, the provider
 "agree[s] to adhere to all ofthe requirements listed therein." (Emphasis added.)




                                                       34
 ®            0          &         (•)          m           ^           <^
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 35 of 81 PageID #: 35



       137.    Further, it states: "You MUST sign and date the certification statement below in

order to be enrolled in the Medicare program. In doing so, you are attesting to meeting and

maintaining the Medicare requirements stated below." (Emphasis added).

       138.    By signing the "Certification Statement," the provider certifies, inter alia, to the

following:

       1. I have read the contents of this application, and the information contained herein is true,
       correct, and complete. If I become awarethat any informationin this application is not true,
       correct, or complete, I agree to notifythe Medicare [program] immediately.

       3. I have read and understand the Penalties for Falsifying Information...I understand that
       any deliberate omission, misrepresentation, or falsification of any information contained
       in this application or contained in any communication supplying information to Medicare
       ...may be punished by criminal, civil or administrative penalties, including but not limited
       to the denial or revocation of Medicare billing privileges, and/or imposition of fines, civil
       damages, and/or imprisonment.

       8. I will not knowingly present or cause to be presented a false or fraudulent claim for
       payment by Medicare, and will not submit claims with deliberate ignorance or reckless
       disregard of their truth or falsity.

Form 8551

       139.    The certifications made by the medical provider in the Provider Agreement, which

are mandatory for Medicare enrollment, expressly create a continuing duty to comply with the
conditions of participation in and payment by the Medicare program. In particular:
               (a) Prior to signing the Agreement, the provider is advised ofthe criminal,
                   civil, and administrative penalties "for deliberately furnishing false
                   information in this application to gain or maintain enrollment in the
                   Medicare program." Section 14 (emphasis added); and

               (b) Among those penalties are criminal sanctions for fraud, concealment
                   and any trick, scheme or device or scheme to defraud, any false or
                   fraudulent statementor representation or any false writing or document,
                   violations of the FCA, civil penalties for billing for a medical or other
                   item or services that the provider knows or should know was not
                   provided as claimed. Id. "Remedies include compensatory and punitive
                   damages, restitution, and recovery ofthe amount ofthe unjust profit."

Id.



                                                 35
                                rip)           /fsj

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 36 of 81 PageID #: 36



       140.   When a provider submits a claim for payment, he or she does so subject to and

under the terms of its certification to the United States that the services for which payment is

sought were delivered in accordance with federal law, to include without limitation the Anti-

Kickback Statue. The provider also makes the following express certification:

       In submitting this claim for payment from federal funds, I certify that:

              (1)     The information on this form is true, accurate and complete; (2) I
              have familiarized myself with all applicable laws, regulations and program
              instructions which are available from the Medicare contractor; (3) I have
              provided or will provide sufficient information required to allow the
              government an informed eligibility and payment decision; (4) this claim,
              whether submitted by me or on my behalf by my designated billing
              company, complies with all applicable Medicare and/or Medicaid laws,
              regulations, and program instructions for payment including but not limited
              to the Federal anti-kickback statute and Physician Self-Referral law,
              commonly known as Stark law; and (5) the services on this form were
              medically necessary and personally furnished by me or were furnished
              incident to my professional service by my employee under my direct
              supervision....

       E.     Elimination of the Oncology Drugs' Pedigree.

       141.   A particular drug product must maintain a pedigree through itsproduction from the

factory to the patient. This is accomplished by issuing a lot number, which allows healthcare
providers to trace contamination in any product. By pooling drug product from multiple vials and
multiple lots, Defendant destroyed the pedigree of the product delivered to patients and thus
there was no longer any way to determine the source of the injections as required by the
Prescription Drug Marketing Act, 21 U.S.C. §503C(1)(A) (the "PDMA"), and FDA Compliance
Manual, C.P.G. §160.900.

       142.    The absence of a pedigree presents an infection risk to patients already at a higher
risk for infections given their immune-compromised state. As previously explained, should the
source ofan infection be from Defendant's Overfill Harvesting, there would be no way totell from



                                                 36
^>
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 37 of 81 PageID #: 37



     which vial the adulterated material actually came from or whether the contamination occurred at

     Defendant's facilities.


              F.     Defendant's Awareness of Unsafe Practices.


              143.   Disturbingly, Defendant, along with the rest of the medical industry, were aware of

     the danger inherent in these unsafe practices. Indeed, as described in greater detail above, the

     package inserts for the Oncology Drugs specifically advised Defendant not to engage in the very

     practices they were encouraging doctors to engage in, specifically re-entering preservative-free

     vials and pooling the contents of drugs.

              144.   Additionally, the Centers for Disease Control and Prevention ("CDC") has long

     been focused on infection control, particularly for high risk patients. Centers for Disease Control

     and Prevention, 2007 Guidelinefor Isolation Precautions: Preventing Transmission ofInfectious

     Agents             in            Healthcare            Settings,            available            at
     https://www.cdc.gov/infectioncontrol/pdf/guidelines/isolation-guidelines.pdf (last visited Jan. 19,

     2018). Specifically, the CDC identified a need to focus on safe injection practices following
     certain "primary breaches in infection control practice that contributed to" four large outbreaks,
     namely, (i) reinsertion ofused needles into multi-dose vials or solution containers; and (ii) use of
     a single needle/syringe to administer intravenous medication to multiple patients. Id. at 68.
              G.     Inadequate Compliance Programs, Testing, or Safety Protocols.

              145.   On information and belief, Defendant had a weak or non-existent compliance

     program in place. On information and belief, they failed to: (a) conduct athorough investigation;
     (b) implement corrective action to terminate and remedy any improper conduct; or (c) disclose the
     improper conduct to the appropriate agency orUS Attorney's Office.




                                                      37
Ijto
       Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 38 of 81 PageID #: 38



              146.    On information and belief, Defendant did not have: (a) a lead compliance officer at

       the senior management level with supervision over the Overfill Harvesting; (b) requirements that

       middle management periodically certify FCA compliance for their units; (c) an anonymous

       whistleblower hotline or e-mail system; (d) regular notifications sent to employees informing them

       how to report a potential FCA or other problem; (e) consistent follow-up on all internal reporting

       and whistleblowing tips; (f) internal audits of business systems; (g) recurring training regarding

       the FCA, anti-fraud and anti-kickback policies, and employees' obligation to report potential

       wrongdoing; (h) widespread availability of an updated compliance guidebook tailored to the

       company's industry and policies; (i) consistent messaging from management and supervisors

       emphasizing the importance of compliance with the FCA or FDCA

              147.    By pooling Oncology Drug liquid overfill from the single - and multi-use vials and

       administering the pooled overfill to oncology patients, Defendant were creating and selling

       adulterated and compounded drugs, which may not be sold in commerce and which are not

       reimbursable by any governmental or private insurance company. This would apply to the all

       Oncology Drugs administered by Defendant under the Overfill Harvesting.

              148.    Had the federal government, Districtof Columbia,state, or local governmentsbeen

       aware of the conduct alleged in this Complaint, they would not have paid the claims that were

       submitted as a result of Defendant's misconduct.

                                           CLAIMS FOR RELIEF


                                                  COUNT 1
                            Federal False Claims Act: Presentation of False Claims
                                            (31 U.S.C. S3729(aVin

               149.   Relator repeats and incorporates by reference the allegations contained in the

       preceding paragraphs of this Complaint as if fully setforth herein.



                                                       38
fi)     A               A              (P)              (•)             (^!         •
      Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 39 of 81 PageID #: 39



              150.    By virtue of the acts alleged herein, Defendant, through the acts of their officers,

      agents, employees, and sales representatives and for the purpose of defrauding the Government,

      knowingly presented and/or caused to be presented false or fraudulent claims for payment or

      approval under the Medicare, Medicaid, and other Government health programs to officers,

      employees, or agents of the United States Government, in violation of 31 U.S.C. § 3729(a)(1).

              151.    As a result, federal monies were lost through payments made in connection with

      the claims and other costs and losses were sustained by the Government, and Defendant are liable

      for treble damages plus the maximum civil penalty of $10,000 for each and every false and

      fraudulent claim made and caused to be made by Defendant before 2010, and $11,000 for each

      and every false and fraudulent claim made and caused by be made by Defendant after 2010, and

      arising from their conduct as described herein.

                                                   COUNT 2
                                   Federal False Claims Act: False Statements
                                             (31 U.S.C. § 3729(a)(2))


              152.    Relator re-alleges and incorporates the preceding paragraphs of this Complaint as

      is fully set forth herein.

              153.    In performing the acts described above, Defendant, through the acts of their

      officers, agents, employees andsales representatives, knowingly made, used, or caused to be made

      or used, false records or statements to get a false or fraudulent claim paid or approved by the

      Government in violation of 31 U.S.C § 3729(a)(2).

              154.    The United States, unaware of the foregoing circumstances and conduct of

      Defendant, made full payments, and Defendant are liable for treble damages plus the maximum

      civil penalty of $10,000 for each and every false and fraudulent claim paid or approved before




                                                          39
                 m,              («*             (f^           <•)            (^             (^
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 40 of 81 PageID #: 40



2010, and $11,000 for each and every false and fraudulent claim paid or approved after 2010,

arising from Defendant's conduct as described herein.

                                               COUNT 3
                                           Unjust Enrichment

        155.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        156.     The Defendant colluded amongst themselves to convey benefits on Defendant to

the detriment of Plaintiffs.

        157.    Defendant caused themselves to be enriched and conveyed benefits on themselves

at the expense of the United States of America, District of Columbia, states, and cities under

circumstances where it would be inequitable for Defendant to retain the benefits conveyed.

        158.    The benefits conveyed to Defendant were conveyed independent from, and outside

the scope of, any agreement between Plaintiffs and Defendant.

        159.    In equity and good conscience, it would be unfair for Defendant to retain any such

benefits.


        160.    Each Defendant should be required to disgorge any such benefit in amounts to be

determined at trial to Plaintiffs.

                                               COUNT 4
                                       California False Claims Act
                                     (Cal. Gov't Code § 12651(a)(1))

        161.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        162.    This is a claim for penalties and treble damages for violation ofthe California False

Claims Act.




                                                   40
|P>     A               #!)            (•)              ^             (®fy          (II)           A
      Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 41 of 81 PageID #: 41



              163.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

      California State Government, knowingly presented and/or caused to be presented false claims for

      payment or approval under Medicaid and other California State-funded programs to officers or

      employees of the state within the meaning of Cal. Gov't Code § 12651(a)(1).

              164.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

      California State Government, knowingly made, used, and/or caused to be made or used, false

      records or statements to get false claims paid or approved under Medicaid and other California

      State-funded programs within the meaning of Cal. Gov't Code § 12651(a)(2).

              165.    The California State Government, unaware of the falsity, paid claims that it would

      not have paid had it known of Defendant's practices.

              166.    As a result, California State monies were lost through payments made because of

      the claims, and other costs and losses were sustained by the California State Government.

              167.    Therefore, the California State Government has been damaged in an amount to be

      proved at trial and is entitled to treble damages as permitted by statute.

              168.    Additionally, the California State Government is entitled to the maximum penalty

      of $10,000 for each and every false claim presented and caused to be presented by Defendant and

      arising from their conduct as described herein.

                                                COUNT 5
                                     Colorado Medicaid False Claims Act
                                      fC.R.S.A. $ 25.5-4-300.4 et sea.)

              169.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

      fully set forth herein.

              170.    This is a claim for penaltiesand treble damages under the Colorado Medicaid False

      Claims Act.




                                                            41
                                                 (•)            (^             (^            <$n
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 42 of 81 PageID #: 42



        171.    Byvirtue of the acts described above, Defendant, forthe purpose of defrauding the

Colorado State Government, knowingly made, used, and/or caused to be made or used, false

records or statements to get false claims paid or approved under Medicaid and other Colorado

State-funded programs within the meaning of C.R.S.A § 25.5-4-304.

        172.    The Colorado State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.

        173.    As a result, Colorado State monies were lost through payments made because of

the claims, and other costs and losses were sustained by the Colorado State Government.

        174.    Therefore, the Colorado State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        175.    Additionally, the Colorado State Government is entitled to the maximum penalty

of $10,000 and for each and every false claim paid or approved arising from the Defendant's

conduct as described herein as well as costs as permitted under the statute.

                                           COUNT 6
                                   Connecticut False Claims Act
                                    (C.G.S.A. $ 17b-301 etsea.)

        176.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        177.    This is a claim for penalties and treble damages under the Connecticut False Claims

Act.


        178.    By virtue of the acts describedabove, Defendant, for the purpose of defrauding the

Connecticut State Government, knowingly made, used, and/or caused to be made or used, false

records or statements to get false claims paid or approved under Medicaid and other Connecticut

State-funded programs within the meaning of C.G.S.A § 17b-301(a) and (b).




                                                   42
                                                               <^>              (9j^        fi%       (S
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 43 of 81 PageID #: 43



        179.    The Connecticut StateGovernment, unaware of the falsity, paid claimsthat it would

not have paid had it known of Defendant's practices.

        180.    As a result, Connecticut State monies were lost through payments made because of

the claims, and other costs and losses were sustained by the Connecticut State Government.

        181.    Therefore, the Connecticut State Government has been damaged in an amount to

be proved at trial and is entitled to treble damages as permitted by statute.

        182.    Additionally, the Connecticut State Government is entitled to the maximum penalty

of $10,000 and for each and every false claim paid or approved arising from the Defendant's

conduct as described herein as well as costs as permitted under the statute.

                                             COUNT 7
                             Delaware False Claims and Reporting Act
                                      f6Del. C. 6 1201 et sea.)

        183.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        184.    This is a claim for penalties and treble damages under the Delaware False Claims

and Reporting Act.

        185.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
Delaware State Government, knowingly presented and/or caused to be presented, directly or

indirectly, false or fraudulent claims for payment or approval under Medicaid and other Delaware
State-funded programs to officers or employees of the state within the meaning of 6 Del. C.

§ 1201(a)(1).

        186.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
Delaware State Government, knowingly made, used, and/or caused to bemade or used, directly or
indirectly, false records or statements to get false or fraudulent claims paid or approved under
Medicaid and other Delaware State-funded programs within the meaning of 6 Del. C. § 1201(a)(2).

                                                  43
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 44 of 81 PageID #: 44



        187.    The Delaware State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.

        188.    As a result, Delaware State monies were lost through payments made because of

the claims, and other costs and losses were sustained by the Delaware State Government.

        189.    Therefore, the Delaware State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted under the statute.

        190.    Additionally, the Delaware State Government is entitled to the maximum penalty

of $11,000 for each and every false and fraudulent claim presented and caused to be presented by

Defendant and arising from their conduct as described herein.

                                             COUNT 8
                    District of Columbia Procurement Reform Amendment Act
                                    (D.C. Code $2-308 et sea.)

        191.    Relator re-alleges andincorporates thepreceding paragraphs of the Complaint as if

fully set forth herein.

        192.    This is a claim for penalties and treble damages under the District of Columbia

Procurement Reform Amendment Act.

        193.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
District of Columbia Government, knowingly presented and/or caused to bepresented, false claims

for payment or approval under Medicaid and other District of Columbia-funded programs to
officers or employees ofthe District within the meaning ofD.C. Code §2-308.14(a)(1).
        194. By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
District ofColumbia Government, knowingly made, used, and/or caused to be made orused, false
records or statements to get false claims paid or approved under Medicaid and other District of
Columbia-funded programs within the meaning ofD.C. Code §2- 308.14(a)(2).



                                                  44
                                                (B)             0fy                (•)
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 45 of 81 PageID #: 45



        195.    The District of Columbia Government, unaware of the falsity, paid claims that it

would not have paid had it known of Defendant's practices.

        196.    As a result, District of Columbia monies were lost through payments made because

of the claims, and other costs and losses were sustained by the District of Columbia Government.

        197.    Therefore, the District of Columbia Government has been damaged in an amount

to be proved at trial and is entitled to treble damages as permitted by statute.

        198.    Additionally, the District of Columbia Government is entitled to the maximum

penalty of $10,000 for each and every false claim presented and caused to be presented by

Defendant and arising from their conduct as described herein.

                                             COUNT 9
                                      Florida False Claims Act
                                     (Fla. Stat. §68.082 et sea.)

        199.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        200.    This is a claim forpenalties and treble damages under the Florida False Claims Act.

        201.    By virtue of the acts described above, Defendant, for the purpose of defrauding the
Florida State Government, knowingly presented and/or caused to be presented false claims for

payment or approval under Medicaid and other Florida State-funded programs to officers or
employees of the state within the meaning of Fla. Stat. § 68.082(2)(a).
        202.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
Florida State Government, knowingly made, used, and/or caused to bemade orused, false records
or statements to get false or fraudulent claims paid or approved under Medicaid and other Florida
State-funded programs within the meaning of Fla. Stat. § 68.082(2)(b).
        203.    The Florida StateGovernment, unaware of the falsity, paid claims that it would not

have paid had it known of Defendant's practices.

                                                  45
                                 dp)              fi9)          (Sh          A
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 46 of 81 PageID #: 46



        204.    As a result, Florida State monies were lost through payments made because of the

claims, and other costs and losses were sustained by the Florida State Government.

        205.    Therefore, the Florida State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        206.    Additionally, the Florida State Government is entitled to the maximum penalty of

$10,000 for each and every false claim presented and caused to be presented by Defendant and

arising from their conduct as described herein.

                                            COUNT 10
                             Georgia State False Medicaid Claims Act
                                (Ga. Code Ann. $ 49-4-168 et sea.)

        207.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        208.    This is a claim for penalties and treble damages under the Georgia State False

Medicaid Claims Act.


        209.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Georgia State Government, knowingly presented and/or caused to be presented to the Georgia

Medicaid program false or fraudulent claims for payment or approval within the meaning of Ga.

Code Ann. § 49-4-168.1(a)(l).

        210.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Georgia State Government, knowingly made, used, and/or caused to bemade orused, false records

or statements to get false or fraudulent claims paid or approved by the Georgia Medicaid program

within the meaning of Ga. Code Ann. § 49-4-168.1(a)(2).

        211.    The Georgia State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.




                                                    46
                                                                (ty          if)            <n
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 47 of 81 PageID #: 47



        212.    As a result, Georgia State monies were lost through payments made because of the

claims, and other costs and losses were sustained by the Georgia State Government.

        213.    Therefore, the Georgia State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        214.    Additionally, the Georgia State Government is entitled to the maximum penalty of

$11,000 for each and every false or fraudulent claim presented or caused to be presented by

Defendant and arising from their conduct as described herein.

                                          COUNT 11
                                    Hawaii False Claims Act
                                 (Haw. Rev. Stat. § 661-21 et sea.)

        215.    Relator re-alleges and incorporates the precedingparagraphs of the Complaint as if

fully set forth herein.

        216.    This is a claim for penalties and treble damages under the Hawaii False Claims Act.

        217.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Hawaii State Government, knowingly presented and/or caused to be presented false or fraudulent

claims for payment or approval under Medicaid and other Hawaii State-funded programs to

officers or employees of the state within the meaning of Haw. Rev. Stat. § 661-21(a)(1).

        218.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Hawaii State Government, knowingly made, used, and/or causedto be made or used, false records

or statements to get false or fraudulent claims paid or approved under Medicaid and other Hawaii

State-funded programs within the meaning of Haw. Rev. Stat. § 661-21)(a)(2).

        219.    The Hawaii State Government, unaware of the falsity, paid claims that it would not

have paid had it known of Defendant's practices.

        220.    As a result, Hawaii State monies were lost through payments made because of the

claims, and other costs and losses were sustained by the Hawaii State Government.

                                                  47
                                                 /ii)

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 48 of 81 PageID #: 48




       221.     Therefore, the Hawaii State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

       222.     Additionally, the Hawaii State Government is entitled to the maximum penalty of

$10,000 for each and every false or fraudulent claim presented and caused to be presented by

Defendant and arising from their conduct as described herein.

                                            COUNT 12
                          Illinois Whistleblower Reward and Protection Act
                                  (740 111. Coma Stat. § 17573(a))


        223.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        224.    This is a claim for penalties and treble damages under the Illinois Whistleblower

Reward and Protection Act.

        225.    Byvirtue of the acts described above, Defendant, for the purpose of defrauding the

Illinois State Government, knowingly presented and/orcaused to be presented false or fraudulent

claims for payment or approval under Medicaid and other Illinois State-funded programs to

officers or employees of the state within the meaning of 740 111. Comp. Stat. § 175/3(a)(l).

        226.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Illinois State Government, knowingly made, used, and/or caused to be madeor used, false records

or statements to get false or fraudulent claims paid or approved under Medicaid and other Illinois

State-funded programs within the meaning of 740 111. Comp. Stat. § 175/3(a)(2).

        227.    The Illinois State Government, unaware of the falsity, paid claims that it would not

have paid had it known of Defendant's practices.

        228.    As a result, Illinois State monies were lost through payments made because of the

claims, and other costs and losses weresustained by the Illinois State Government.



                                                    48
 (P
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 49 of 81 PageID #: 49



        229.    Therefore, the Illinois State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        230.    Additionally, the Illinois State Government is entitled to the maximum penalty of

$10,000 for each and every false or fraudulent claim presented and caused to be presented by

Defendant and arising from their conduct as described herein.

                                              COUNT 13
                          Indiana False Claims and Whistleblower Protection Act
                                      (Ind. Code § 5-11-5.5-2 et sea.)

        231.    Relator re-alleges and incorporatesthe preceding paragraphs of the Complaint as if

fully set forth herein.

        232.    This is a claim for penalties and treble damages under the Indiana False Claims and

Whistleblower Protection Act.

        233.    Byvirtue of the acts described above, Defendant, for the purpose of defrauding the

Indiana State Government, knowingly or intentionally presented and/or caused or inducedanother

to present false claims under Medicaid and other Indiana State-funded programs to the state for
payment or approval within the meaning of Ind. Code § 5-1 l-5.5-2(b)(l) and (8).
        234.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
Indiana State Government, knowingly or intentionally made, used, and/or caused or induced

another to make or use, false records or statements to obtain payment or approval of a false claim

under Medicaid and other Indiana State-funded programs within the meaning of Ind. Code §5-11-

5.5-2(b)(2) and (8).

        235.    The IndianaState Government, unaware of the falsity, paid claimsthat it wouldnot

have paid had it known of Defendant's practices.
        236.     As a result, Indiana State monies were lost through payments made because of the

claims, and other costs and losses were sustained by the Indiana State Government.

                                                   49
 #^^^<^^<fl<«
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 50 of 81 PageID #: 50



        237.    Therefore, the Indiana State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        238.    Additionally, the Indiana State Government is entitled to a civil penalty of at least

$5,000 for each and every false or fraudulent claim paid or approved arising from Defendant's

conduct as describe herein.


                                             COUNT 14
                                       Iowa False Claims Act
                                       (I.C.A. § 685.2 etsea.)


        239.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        240.    This is a claim for penalties and treble damages under the Iowa False Claims Act.

        241.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Iowa State Government, knowingly made, used, and/or caused to be made or used, false records

or statements to get false claims paid or approved under Medicaid and other Iowa State-funded

programs within the meaning of I.C.A. § 685.2et seq.

        242.    The Iowa State Government, unaware of the falsity, paid claims that it would not

have paid had it known of Defendant's practices.

        243.    As a result, Iowa State monies were lost through payments made because of the

claims, and other costs and losses were sustained by the Iowa State Government.

        244.    Therefore, the IowaStateGovernment hasbeendamaged in an amount to be proved

at trial and is entitled to treble damages as permitted by statute.

        245.    Additionally, the Iowa State Government is entitled to the maximum penalty of

$10,000 and for each and every false claim paid orapproved arising from the Defendant's conduct
as described herein as well as costs as permitted under the statute.




                                                  50
                                   rtP?)         M\             fifss

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 51 of 81 PageID #: 51



                                             COUNT 15
                          Louisiana Medical Assistance Programs Integrity Law
                                 (La. Rev. Stat. $ 46:438.3(A) and (BV)

        246.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        247.    This is a claim for a fine and damages under the Louisiana Medical Assistance

Programs Integrity Law.

        248.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Louisiana State Government, knowingly presented and/or caused to be presented false or

fraudulent claims for payment or approval under Medicaid and other Louisiana State-funded

programs within the meaning of La. Rev. Stat. § 46:438.3(A).

        249.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Louisiana State Government, knowingly engaged in misrepresentations to obtain, or attempt to

obtain, payment from medical assistance program funds within the meaning of La. Rev. Stat. §

46:483.3(B).

        250.    The Louisiana State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.

        251.    As a result, Louisiana State monies were lost through payments made because of

the claims, and other costs and losses were sustained by the Louisiana State Government.

        252.    Therefore, the Louisiana State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        253.    Additionally, the Louisiana State Government is entitled to the maximum civil fine

in the amount of three times the amount of actual damages sustained by the medical assistance

programs as a result of the violations described herein. La. Rev. Stat. § 46:438.6(B)(2).



                                                  51
                                    (*)            (5%            <•)            (*              |»
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 52 of 81 PageID #: 52



                                               COUNT 16
                                     Maryland False Claims Act
                               (Md. Code Health General § 2-601 et sea.)

        254.       Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        255.       This is a claim for a fine and damages under the Maryland False Claims Act.

        256.       By virtue of the acts described above, Defendant, for the purpose of defrauding the

Maryland State Government, knowingly engaged in misrepresentations to obtain, or attempt to

obtain, payment from medical assistance program funds within the meaning of Md. Code Health

General §2-601-602).

        257.       The Maryland State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.

        258.       As a result, Maryland State monies were lost through payments made because of

the claims, and other costs and losses were sustained by the Maryland State Government.

        259.       Therefore, the Maryland State Government has been damaged in an amount to be

proved at trial.

        260.       Additionally, the Maryland State Government is entitled to the maximum civil fine

in the amount of three times the amount of actual damages sustained by the medical assistance

programs as a result of the violations described herein. Md. Code Health General §2-602).
                                               COUNT 17
                                     Massachusetts False Claims Act
                                     (Mass. Gen. L. Ch. 12. S 5B(2Y)


        261.       Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.




                                                    52
f^®f^^<«><^^@^
  Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 53 of 81 PageID #: 53



               262.     This is a claim for penalties and treble damages under the Massachusetts False

       Claims Act.


               263.     By virtue of the acts described above, Defendant, for the purpose of defrauding the

       Massachusetts Commonwealth Government, knowingly made, used, and/or caused to be made or

       used, false records or statements to obtain payment or approval of claims by the Commonwealth

       within the meaning of Mass. Gen. L. Ch. 12, § 5B(2).

               264.    The Massachusetts Commonwealth Government, unaware of the falsity, paid

       claims that it would not have paid had it known of Defendant's practices.

               265.    As a result, Massachusetts Commonwealth monies were lost through payments

       made because of the claims, and other costs and losses were sustained by the Massachusetts

       Commonwealth Government.

               266.    Therefore, the Massachusetts Commonwealth Government has beendamaged in an

       amount to be proved at trial and is entitled to treble damages as permitted by statute.

               267.     Additionally, the Massachusetts Commonwealth Government is entitled to the
       maximum penalty of$10,000 for each and every false or fraudulent claim paid or approved arising
       from the Defendant's conduct as described herein.

                                                    COUNT 18
                                       Michigan Medicaid False Claims Act
                                      (Mich. Cornn. Laws § 400.601 et sea.)

                268.    Relator re-alleges and incorporates the preceding paragraphs ofthe Complaint as if

        fully set forth herein.

                269.    This is a claim for damages and a civil penalty under the Michigan Medicaid False

        Claims Act.




                                                         53
f>     |P>               (m              pi               ^             <m           ^»

     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 54 of 81 PageID #: 54



             270.       By virtue of the acts described above, Defendant, for the purpose of defrauding the

     Michigan State Government, made or presented,or caused to be made or presented, to an employee

     or officer of the State of Michigan a claim under the Social Welfare Act, Act No. 280 ofthe Public

     Acts of 1939, as amended, being sections 400.1 to 400.121 ofthe Michigan Compiled Laws, upon

     or against the State, knowing the claim to be false within the meaning of Mich. Comp. Law §

     400.601 etseq.

             271.       The Michigan State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendant's practices.

             272.       As a result, Michigan State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Michigan State Government.

             273.       Therefore, the Michigan State Government has been damaged in an amount to be

     proved at trial.

             274.       Additionally, the Michigan State Government is entitled to a civil penalty equal to

     the full amount of the benefit received by Defendant plus triple the amount of damages suffered

     by the state as a result ofthe conduct by Defendant as described herein.
                                                    COUNT 19
                                              Minnesota False Claims Act
                                              (Minn. Stat. § 15C.01 etsea.)

             275.       Relator re-alleges and incorporates the preceding paragraphs ofthe Complaint as if

     fully set forth herein.

             276.       This is a claim for penalties and treble damages under the Minnesota False Claims

     Act.


             277.       By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
     Minnesota Government, knowingly made, used, and/or caused to be made or used, false records



                                                              54
                                                                  r™j         m


Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 55 of 81 PageID #: 55



or statements to obtain payment or approval ofclaims by the Minnesota Government within the
meaning of Minn. Stat § 15C.01.

        278.    The Minnesota Government, unaware ofthe falsity, paid claims that it would not
have paid had it known of Defendant's practices.

        279.    As a result, Minnesota monies were lost through payments made because of the
claims, and other costs and losses were sustained by the Minnesota Government.

        280.    Therefore, theMinnesota Government has been damaged inanamount to beproved

at trial and is entitled to treble damages as permitted by statute.

        281.    Additionally, the Minnesota Government is entitled to the maximum penalty of

$11,000 for each and every false or fraudulent claim paid or approved arising from the Defendant's

conduct as described herein as well.

                                           COUNT 20
                                     Montana False Claims Act
                                     (M.C.A. S 17-8-401 etsea.)


        282.    Relator re-alleges and incorporates the preceding paragraphs ofthe Complaint asif

fully set forth herein.

        283.    This is a claim for damages and a civil penalty under the Montana Medicaid False

Claims Act.

        284. By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
Montana State Government, made or presented, or caused to be made or presented, to an employee
or officer of the State of Montana a claim knowing the claim to be false within the meaning of
M.C.A. § 17-8-402.

        285.    The Montana State Government, unaware ofthe falsity, paid claims that it would
not have paid had it known ofDefendant's practices.


                                                   55
fW     H>               <p)           (ffy             (S)
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 56 of 81 PageID #: 56



             286.    As a result, Montana State monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Montana State Government.

             287.    Therefore, the Montana State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

             288.    Additionally, the Montana State Government is entitled to a civil penalty equal to

     the full amount of the benefit received by Defendant plus triple the amount of damages suffered

     by the state as a result of the conduct by Defendantas described herein.

                                                   COUNT 21
                                             Nevada False Claims Act
                                      (Nev. Rev. Stat. § 357.040(n(a))


             289.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

     fully set forth herein.

             290.    This is a claim for penalties and treble damages under the Nevada False Claims

     Act, titled "Submission of False Claims to State or Local Government."

             291.    Byvirtue of the acts described above, Defendant, forthe purpose of defrauding the

     Nevada State Government, knowingly presented and/or caused to be presented false claims for

     payment or approval under Medicaid and other Nevada State-funded programs within the meaning
     of Nev. Rev. Stat. § 357.040(l)(a).

             292.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
     Nevada State Government, knowingly made, used, and/or caused to be made or used, false records

     orstatements to get false claims paid orapproved under Medicaid and other Nevada State-funded
     programs within the meaning ofNev. Rev. Stat. § 357.040(1 )(b).
             293.     The Nevada State Government, unaware of the falsity, paid claims that it wouldnot

     have paid had it known of Defendant's practices.



                                                        56
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 57 of 81 PageID #: 57



        294.    As a result, Nevada State monies were lost through payments made because of the

claims, and other costs and losses were sustained by the Nevada State Government.

        295.    Therefore, the Nevada State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        296.    Additionally, the Nevada State Government is entitled to the maximum penalty of

$10,000 for each and every false claim presented and caused to be presented by Defendant and

arising from their conduct as described herein.

                                            COUNT 22
                                 New Hampshire False Claims Act
                            (N.H. Rev. Stat. Ann. $ 167:61 -bQYaUb))

        297.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        298.    This is a claim for penalties and treble damages under the New Hampshire False

Claims Act.


        299.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

New Hampshire State Government, knowingly presented and/or caused to be presented false

claims for payment or approval underMedicaid and otherNew Hampshire State-funded programs

to officers or employees of the state within the meaning of N.H. Rev. Stat. Ann. § 167:61-b(I)(a).

        300.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

New Hampshire State Government, knowingly made, used, and/or caused to be made or used,

false records or statements to get false claims paid or approved under Medicaid and other New

Hampshire State-funded programs within the meaning ofN.H. Rev. Stat. Ann. § 167:61-b(I)(b).
        301.    The New Hampshire State Government, unaware of the falsity, paid claims that it

would not have paid had it known of Defendant's practices.



                                                  57
                                                                                   <fl
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 58 of 81 PageID #: 58



        302.    As a result, New Hampshire State monies were lost through payments made

because of the claims, and other costs and losses were sustained by the New Hampshire State

Government.


        303.    Therefore, the New Hampshire State Government has been damaged in an amount

to be proved at trial and is entitled to treble damages as permitted by statute.

        304.    Additionally, the New Hampshire State Government is entitled to the maximum

penalty of $10,000 for each and every false claim presented and caused to be presented by

Defendant and arising from their conduct as described herein.

                                            COUNT 23
                                   New Jersey False Claims Act
                                   (N.J.S.A. S2A:32C-le/.?gflO


        305.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        306.    This is a claim for penalties and treble damages under the New Jersey False Claims

Act.


        307.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

New Jersey State Government, knowingly presented and/or caused to bepresented false claims for

payment under Medicaid and other New Jersey State-funded programs to the State within the

meaning of N.J.S.A. § 2A:32C-2.

        308.    The New JerseyStateGovernment, unaware of the falsity, paid claimsthat it would

not have paid had it known of Defendant's practices.

        309.    As a result, New Jersey Statemonies were lost throughpayments made because of

the claims, and other costs and losses were sustained by the New Jersey State Government.




                                                  58
                  fjP)            0$\           fim*i           ($Hb

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 59 of 81 PageID #: 59



        310.    Therefore, the New Jersey State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        311.    Additionally, the New Jersey State Governmentis entitled to the maximum penalty

under N.J.S.A. § 2A:32C-3 for each and every false claim presented and caused to be presented

by Defendant and arising from their conduct as described herein.

                                             COUNT 24
                                New Mexico Medicaid False Claims Act
                                  (N.M. Stat. Ann. § 27-14-4 et sea.)

        312.    The Relator re-alleges and incorporates the preceding paragraphs of the Complaint

as if fully set forth herein.

        313.    This is a claim for penalties and treble damages under the New Mexico Medicaid

False Claims Act.

        314.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

New Mexico State Government, knowingly presented and/or caused to be presented false claims

for payment under Medicaid and other New Mexico State-funded programs to the State within the

meaning of N.M. Stat. Ann. § 27-14-4(A).

        315.     By virtue of the acts described above, Defendant, for the purpose of defrauding the

New Mexico State Government, knowingly made, used, and/or caused to be made or used, false

records or statements to get false claims paid or approved under Medicaid and other New Mexico

State-funded programs within the meaning of N.M. Stat. Ann. § 27-14-4(C).

        316.     The New Mexico State Government, unaware of the falsity, paid claims that it

would not have paid had it known of Defendant's practices.

        317.     As a result, New Mexico State monies were lost through payments made because

of the claims, and other costs and losses were sustained by the New Mexico State Government.



                                                    59
                  fflp)          /p»l


Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 60 of 81 PageID #: 60



        318.    Therefore, the New Mexico State Government has been damaged in an amount to

be proved at trial and is entitled to treble damages as permitted by statute.

        319.    Additionally, the New Mexico State Government is entitled to the maximum

penalty for each and every false claim presented and caused to be presented by Defendant and

arising from their conduct as described herein.

                                               COUNT 25
                                        New York False Claims Act
                               (N.Y. State Fin. Law $ 189(n(aV(bV>

        320.    Relator re-alleges and incorporatesthe preceding paragraphs of the Complaint as if

fully set forth herein.

        321.    This is a claim for penalties and treble damages under the New York False Claims

Act.


        322.    Byvirtue of the acts described above, Defendant, for the purpose of defrauding the

New York State Government, knowingly presented and/or caused to be presented false claims for

payment or approval under Medicaid and other New York State-funded programs to officers or
employees or agents ofthe state within the meaning ofN.Y. State Fin. Law § 189(l)(a).
        323.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
New York State Government, knowingly made, used, and/or caused to be made or used, false
records or statements to get false claims paid or approved under Medicaid and other New York
State-funded programs within the meaning ofN.Y. State Fin. Law § 189(l)(b).
        324.    The New York State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.
        325.     As a result, New York State monies were lost through payments made because of
the claims, and other costs and losses were sustained by the New York State Government.



                                                    60
                  (p*            1$)               (Pd            (f)             a
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 61 of 81 PageID #: 61



        326.    Therefore, the New York State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        327.    Additionally, the New York State Government is entitled to the maximum penalty

of $12,000 for each and every false claim presented and caused to be presented by Defendant and

arising from their conduct as described herein.

                                               COUNT 26
                                 North Carolina False Claims Act
                                       (N.C.G.S.A. § 1-605 et sea.)


        328.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        329.    This is a claim for penalties and treble damages under the North Carolina False

Claims Act.

        330.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

North Carolina State Government, knowinglypresentedand/or caused to be presented false claims

for payment or approval under Medicaid and other North Carolina State-funded programs to

officers or employees of the state within the meaning of N.C.G.S.A. § 1-606.

        331.    The North Carolina State Government, unaware of the falsity, paid claims that it

would not have paid had it known of Defendant's practices.

        332.    As a result, North Carolina Statemonies were lost through payments made because

of the claims, and other costs and losses were sustained by the North Carolina State Government.

        333.    Therefore, the North Carolina State Government has been damaged in an amount

to beproved at trial and is entitled to treble damages as permitted by statute.




                                                    61
fpi^                 (Pi<P)^f^i(<)(fli<i)
  Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 62 of 81 PageID #: 62



           334.    Additionally, the North Carolina State Government is entitled to the maximum

   penalty of $11,000 for each and every false claim presented and caused to be presented by

   Defendant and arising from their conduct as described herein.

                                               COUNT 27
                               Oklahoma Medicaid Program Integrity Act
                                   (56 Okl. St. Ann. $ 1001 et sea.)


           335.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

   fully set forth herein.

           336.    This is a claim for penalties and treble damages under the Oklahoma False Claims

   Act.


           337.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

   Oklahoma State Government, knowingly presented and/or caused to be presented false claims for

   payment or approval under Medicaid and other Oklahoma State-funded programs to officers or

   employees of the state within the meaning of 56 Okl. St. Ann. § 1005.

           338.    The Oklahoma State Government, unaware of the falsity, paid claims that it would

   not have paid had it known of Defendant's practices.

           339.    As a result, Oklahoma State monies were lost through payments made because of

   the claims, and other costs and losses were sustained by the Oklahoma State Government.

           340.    Therefore, the Oklahoma State Government has been damaged in an amount to be

   proved at trial and is entitled to treble damages as permitted by statute.
           341.    Additionally, the Oklahoma State Government is entitled under 56 Okl. St. Ann.

   § 1006 to the maximum penalty of $10,000 for each and every false claim presented and caused
   to be presented by Defendant and arising from their conduct as described herein.




                                                     62
                  (p>
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 63 of 81 PageID #: 63



                                          COUNT 28
                               Rhode Island State False Claims Act
                                   (Gen. Laws 1956. §9-1.1-1)


        342.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        343.    This is a claim for penalties and treble damages under the Rhode Island State False

Claims Act.

        344.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Rhode Island State Government, knowingly presented and/or caused to be presented false claims

forpayment or approval under Medicaid and other Rhode Island State-funded programs to officers

or employees of the state within the meaning of Gen. Laws 1956, § 9-1.1-3.

        345.    The Rhode Island State Government, unaware of the falsity, paid claims that it

would not have paid had it known of Defendant's practices.

        346.    As a result, Rhode Island State monies were lost through payments made because

of the claims, and other costs and losses were sustained by the Rhode Island State Government.

        347.    Therefore, the Rhode Island State Government has been damaged in an amount to

be proved at trial and is entitled to treble damages as permitted by statute.

        348.    Additionally, the Rhode Island State Government isentitled under Gen. Laws 1956,

§9-1.1-3 to the maximum penalty of$10,000 for each and every false claim presented and caused
to be presented by Defendant and arising from their conduct as described herein.
                                           COUNT 29
                                    Tennessee False Claims Act
                              (Tenn. Code Ann, g 4-18-103(a)(n-(2T)

        349.     Relator re-alleges and incorporates the preceding paragraphs ofthe Complaint as if

fully set forth herein.




                                                  63
lfP>     0               (JPl          ^                 @H)          (^
       Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 64 of 81 PageID #: 64



              350.    This is a claim for penalties and treble damages under the Tennessee False Claims

       Act.


              351.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

       Tennessee State Government, knowingly presented and/or caused to be presented false claims for

       payment or approval under Medicaid and other Tennessee State-funded programs to officers or

       employees of the state within the meaning of Tenn. Code Ann. § 4-18-103(a)(l).

              352.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

       Tennessee State Government, knowingly made, used, and/or caused to be made or used, false

       records or statements to get false claims paid or approved under Medicaid and other Tennessee

       State-funded programs within the meaning of Tenn. Code Ann. § 4-18-03(a)(2).

              353.    The Tennessee State Government, unaware of the falsity, paid claims that it would

       not have paid had it known of Defendant's practices.

              354.    As a result, Tennessee State monies were lost through payments made because of

       the claims, and other costs and losses were sustained by the Tennessee State Government.

              355.    Therefore, the Tennessee State Government has beendamaged in an amount to be

       proved attrial and isentitled to treble damages as permitted by statute.
              356.    Additionally, the Tennessee State Government is entitled to the maximum penalty
       of$10,000 for each and every false claim presented and caused to be presented by Defendant and
       arising from their conduct as described herein.
                                                  COUNT 30
                                    Tennessee Medicaid False Claims Act
                                  (Tenn. Code Ann. S 71-5-182(a)(l)(A)-(B))

               357.    Relator re-alleges and incorporates the preceding paragraphs ofthe Complaint as if
       fully set forth herein.



                                                          64
m,    m               <p              (P)            (•>             C%           (^
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 65 of 81 PageID #: 65



            358.    This is a claim for penalties and treble damages under the Tennessee Medicaid

     False Claims Act.


            359.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

     Tennessee State Government, knowingly presented and/or caused to be presented to the state

     claims for payment under the Medicaid program knowing such claims were false or fraudulent

     within the meaning of Tenn. Code Ann. § 71-5-182(a)(1)(A).

            360.    Byvirtue of the acts described above, Defendant, for the purpose of defrauding the

     Tennessee State Government, knowingly made, used, and/or caused to be made or used, records

     or statements to get false or fraudulent claims under the Medicaid program paid for or approved

     by the state knowing such record or statement were false within the meaning of Tenn. Code Ann.

     §71-5-182(a)(l)(B).

            361.    The Tennessee State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendant's practices.

            362.    As a result, Tennessee State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Tennessee State Government.

            363.    Therefore, the Tennessee State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            364.    Additionally, the Tennessee State Government is entitledto the maximum penalty

     of $10,000 for each and everyfalse or fraudulent claim paidor approved arising from Defendant's

     conduct as described herein.




                                                       65
                  M)             (P)            ^               (Wh           (Mk             A

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 66 of 81 PageID #: 66



                                            COUNT 31
                              Texas Medicaid Fraud Prevention Law
                              (Tex. Hum. Res. Code $ 36.002 et seq.)

        365.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        366.    This is a claim for restitution, interest, penalties and double damages under the

Texas Medicaid Fraud Prevention Law.

        367.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Texas State Government, knowingly or intentionally made, and/or caused to be made, false

statements or representations of material facts on applications for contracts, benefits, or payments

under the Medicaid program, within the meaning of Tex. Hum. Res. Code § 36.002(1)(A).

        368.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Texas State Government, knowingly or intentionally made, caused to be made, induced, and/or

sought to induce, the making of false statements ormisrepresentations of material fact concerning

information required to be provided by a federal or state law, rule, regulation, or provider

agreement pertaining to the Medicaid program, within the meaning of Tex. Hum. Res. Code §

36.002(4)(B).

        369.    The Texas State Government, unaware of the falsity, paid claims that it would not

have paid had it known of Defendant's practices.

        370.    As a result, Texas State monies were lost through payments made because of the

false statements or representations, and other costs and losses were sustained by the Texas State

Government.

        371.    Therefore, the Texas State Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.



                                                    66
  #            f)        ^          ft           ^)          ^
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 67 of 81 PageID #: 67



        372.    Additionally, the Texas State Government is entitled to the maximum penalty of

$10,000 for each and every unlawful act committed by Defendant under this provision. Tex. Hum.

Res. Code § 36.052(3)(B).

                                           COUNT 32
                                    Vermont False Claims Act
                                        (32 V.S.A. g 632)

        373.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        374.    This is a claim for penalties and treble damages under the Vermont False Claims

Act.


        375.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Vermont State Government, knowinglypresentedand/or caused to be presented false or fraudulent

claims for payment or approval under Medicaid and other Vermont State-funded programs to

officers or employees of the State within the meaning of 32 V.S.A. § 632.

        376.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Vermont State Government, knowingly made, used, and/or caused to be made or used, false

records orstatements toget false orfraudulent claims paid orapproved bythe State under Medicaid
and other Vermont-State-funded programs within the meaning of 32 V.S.A. § 632.

        377.    The Vermont State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.

        378.    As a result, Vermont State monies were lostthrough payments made because of the

claims, andother costs and losses were sustained by the Vermont State Government.

        379.    Therefore, the Vermont State Government has been damaged in an amount to be

proved attrial and is entitled to treble damages as permitted by statute.



                                                 67
                                                 M)

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 68 of 81 PageID #: 68



        380.    Additionally, the Vermont State Government is entitled to the maximum penalty of

$11,000 for each and every false or fraudulent claim presented and caused to be presented by

Defendant and arising from their conduct as described herein.

                                             COUNT 33
                                Virginia Fraud Against Taxpayers Act
                                (Va. Code Ann, g 8.01-216.3(A)(l)-(2))


        381.    Relator re-alleges and incorporates all ofthe preceding paragraphs ofthe Complaint

as if fully set forth herein.

        382.    This is a claim for penalties and treble damages under the Virginia Fraud Against

Taxpayers Act.

        383.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Virginia Commonwealth Government, knowingly presented and/or caused to be presented false or

fraudulent claims for payment or approval under Medicaid and other Virginia Commonwealth-

funded programs to officers or employees of the Commonwealth within the meaning of Va. Code

Ann. §8.01-216.3(A)(1).

        384.     By virtue of the acts described above, Defendant, for the purpose of defrauding the

Virginia Commonwealth Government, knowingly made, used, and/or caused to be made or used,

false records or statements to get false or fraudulent claims paid or approved by the

Commonwealth under Medicaid and other Virginia Commonwealth-funded programs within the

meaning of Va. Code Ann. § 8.01-216.3(A)(2).

        385.     The Virginia Commonwealth Government, unaware of the falsity, paid claims that

it would not have paid had it known of Defendant's practices.




                                                  68
                                                                                ra



Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 69 of 81 PageID #: 69



       386. As aresult, Virginia Commonwealth monies were lost through payments made
because of the claims, and other costs and losses were sustained by the Virginia Commonwealth
Government.


        387. Therefore, the Virginia Commonwealth Government has been damaged in an
amount to be proved at trial and is entitled to treble damages as permitted by statute.
        388.    Additionally, the Virginia Commonwealth Government is entitled to the maximum

penalty of $10,000 for each and every false or fraudulent claim presented and caused to be
presented by Defendant and arising from their conduct as described herein.

                                           COUNT 34
                                   Washington False Claims Act
                                       (RCW g 48.80.030)


        389.    Relator re-alleges and incorporates the preceding paragraphs ofthe Complaint as if

fully set forth herein.

        390.    This is a claim forpenalties and treble damages under the Washington False Claims

Act.

        391.    By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
Washington State Government, knowingly presented and/or caused to be presented false or
fraudulent claims for payment or approval under Medicaid and other Vermont State-funded
programs to officers or employees ofthe State within the meaning ofRCW §48.80.030.
       392. By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
Washington State Government, knowingly made, used, and/or caused to be made or used, false
records or statements to get false or fraudulent claims paid or approved by the State under Medicaid
and other Washington-State-funded programs within the meaning of RCW §48.80.030.




                                                 69
                                                                 VT             fi)


Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 70 of 81 PageID #: 70



         393. The Washington State Government, unaware ofthe falsity, paid claims that it would
 not have paid had it known ofDefendant's practices.
         394. As aresult, Washington State monies were lost through payments made because of
the claims, and other costs and losses were sustained by the Washington State Government.
         395. Therefore, the Washington State Government has been damaged in an amount to
be proved at trial and is entitled to treble damages as permitted by statute.
        396. Additionally, the Washington State Government is entitled to the maximum penalty
of $11,000 for each and every false or fraudulent claim presented and caused to be presented by
Defendant and arising from their conduct as described herein.

                                            COUNT 35
                           Wisconsin Medical Assistance False Claims Act
                                     (W.S.A.gg 49.485.49.49)


        397.    Relator re-alleges and incorporates all the preceding paragraphs of the Complaint

as if fully set forth herein.

        398.    This is a claim for penalties and treble damages under the Wisconsin Medical

Assistance False Claims Act.


        399.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Wisconsin Government, knowingly made, used, and/or caused to be made or used, false records

or statements to get false or fraudulent claims paid or approved by the State under Medicaid and

other Wisconsin State-funded programs within the meaning of W.S.A. §§ 49.485, 49.49.

        400.    The Wisconsin State Government, unaware of the falsity, paid claims that it would

not have paid had it known of Defendant's practices.

        401.    As a result, Wisconsin State monies were lost through payments made because of

the claims, and other costs and losses were sustained by the Wisconsin State Government.




                                                 70
                                                                             {15            v§r       w
                  (ffy

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 71 of 81 PageID #: 71



       402.     Therefore, the Wisconsin State Government has been damaged in an amount to be

proved at trial and isentitled to treble damages as permitted by statute.
       403.     Additionally, the Wisconsin State Government is entitled under to the maximum
penalty of $10,000 for each and every false or fraudulent claim paid or approved arising from
Defendant's conduct as described herein.

                                           COUNT 36
                                     Chicago False Claims Act
                            (Chicago Mun. Code Ch. 1-22-020(1 W2»

        404.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        405.    This is a claim for penalties and treble damages under the Chicago False Claims

Act.


        406.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Chicago City Government, knowingly presented and/or caused to be presented false claims for

payment or approval under Medicaid and other Chicago City-funded programs to officers or

employees of the City within the meaning of Chicago Mun. Code Ch. 1-22-020(1).

        407.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

Chicago City Government, knowingly made, used, and/orcaused to be made or used, false records

or statement to get false claims paid or approved under Medicaid and other Chicago City-funded

programs within the meaning of Chicago Mun. Code Ch. 1-22-020(2).

       408.     The Chicago City Government, unawareofthe falsity, paid claims that it would not

have paid had it known of Defendant's practices.

       409.     As a result, Chicago City monies were lost through payments made because of the

claims, and other costs and losses were sustained by the Chicago City Government.




                                                 71
                                                  ft

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 72 of 81 PageID #: 72



        410.    Therefore, the Chicago City Government has been damaged in an amount to be

proved at trial and is entitled to treble damages as permitted by statute.

        411.    Additionally, the Chicago City Government is entitled to the maximum penalty of

$10,000 for each and every false claim presented and caused to be presented by Defendant and

arising from their conduct as described herein.

                                            COUNT 37
                                 New York City False Claims Act
                                (NYC Admin. Code g 7-803(a)(D)

        412.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        413.    This is a claim for penalties and treble damages under the New York City False

Claims Act.

        414.    By virtue of the acts described above, Defendant, for the purpose of defrauding the

New York City Government, knowingly presented and/or caused to be presented false claims for

payment or approval under Medicaid and other New York City-funded programs to officers or

employees of the City within the meaning of NYC Admin. Code § 7-803(a)(1).
        415.    By virtue of the acts described above, Defendant, for the purpose of defrauding the
New York City Government, knowingly made, used, and/or caused to be made or used, false

records or statements to get false claims paid or approved under Medicaid and other New York
City-funded programs within the meaning ofNYC Admin. Code § 7-803(a)(2).
        416.    The New York City Government, unaware of the falsity, paid claims that it would

not have paidhad it known of Defendant's practices.
        417.    As a result, New York City monies were lost through payments made because of

the claims, and other costs and losses were sustained by the New York City Government.



                                                   72
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 73 of 81 PageID #: 73



        418. Therefore, the New York City Government has been damaged in an amount to be
proved attrial and is entitled to treble damages as permitted by statute.
        419.    Additionally, the New York City Government is entitled to the maximum penalty
of$15,000 for each and every false claim presented and caused to be presented by Defendant and
arising from their conduct as described herein.

                                            COUNT 37
                            California Insurance Frauds Prevention Act
                                     (Cal. Ins.Codeg 1871.7)

        420.    Relator re-alleges and incorporates the preceding paragraphs of the Complaint as if

fully set forth herein.

        421.    This is a claim for penalties and treble damages under the California Insurance

Frauds Prevention Act.

        422. By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
private insurers and the insured, knowingly presented and/or caused to be presented false claims
for payment or approval ofclaims under the meaning ofCal. Ins.Code §1871.7.
        423. By virtue of the acts described above, Defendant, for the purpose of defrauding
 private insurers in the state ofCalifornia, knowingly made, used, and/or caused to be made or used,
 false records or statements to get false claims paid or approved.
        424. Private insurers, unaware ofthe falsity, paid claims that they would not have paid
 had it known of Defendant's practices.
         425 As aresult, monies were lost by private insurers through payments made because
 of the claims, and other costs and losses were sustained.
        426. Therefore, private insurers in the state of California have been damaged in an
  amount to be proved at trial and California is entitled to treble damages as permitted by statute.


                                                   73
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 74 of 81 PageID #: 74



          427. Additionally, the state of California is entitled to the maximum penalty allowed
  under Section 1871 for each and every false claim presented and caused to be presented by
  Defendant and arising from their conduct as described herein.
                                               COUNT 37
                              Illinois Insurance Claims Fraud Prevention Act
                                              (740 ILCS 92/5)

         428. Relator re-alleges and incorporates the preceding paragraphs ofthe Complaint as
 if fully set forth herein.

         429.    This is aclaim for penalties and treble damages under the Illinois Insurance Claims
 Fraud Prevention Act.


         430. By virtue ofthe acts described above, Defendant, for the purpose ofdefrauding the
 private insurers and the insured, knowingly presented and/or caused to be presented false claims
 for payment or approval of claims under the meaning of 740 ILCS 92/5.

        431.     By virtue of the acts described above, Defendant, for the purpose of defrauding
 private insurers in the state of Illinois, knowingly made, used, and/or caused to be made orused,
 false records or statements to get false claims paid or approved.

        432.     Private insurers, unaware of the falsity, paid claims that they would not have paid
had it known of Defendant's practices.

        433.    As a result, monies were lost by private insurers through payments made because

of the claims, and other costs and losses were sustained.

        434.    Therefore, private insurers in the state of Illinois have been damaged in an amount

to be proved at trial and the state of Illinois is entitled to treble damages as permitted by statute.




                                                   74
                 #>             ft              ft              ft            @^              (H
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 75 of 81 PageID #: 75



       435.    Additionally, the state of Illinois is entitled to the maximum penalty allowed under

Section 740 ILCS 92/5 for each and every false claim presented and caused to be presented by

Defendant and arising from their conduct as described herein.

                                     PRAYER FOR RELIEF


       WHEREFORE, Relator prays for the following relief:

       A.      Judgment inanamount equal totreble the damages to beproved attrial against Defendant

and in favor of the United States, plus a civil penalty of up to $10,000 for each violation of 31 U.S.C. §

3729 proved at trial;

       B.      Judgment in amount of proven damages at trial for payment in mistake of fact and unjust

enrichment;

       C.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the State of California, plus a civil penalty of $10,000 for each violation of Cal. Gov't

Code § 12651 proved at trial;

       D.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the State of Colorado, plus a penalty of $10,000 for each violation of the Colorado False

Claims Act, C.R.S.A § 25.5-4-304, as well as costs as permitted under the statute;

       E.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the State of Connecticut, plus a penalty of $10,000 for each violation of the Connecticut

State funded programs within the meaning of C.G.S.A § 17b-301(a) and 301(b), as well as costs as

permitted under the statute;

       F.      Judgment in an amount equal to treble damages to be proved at trial against Defendant

and in favor of the State of Delaware, plus a civil penalty of $11,000 for each violation of 6 Del. C. §

1201 proved at trial;




                                                 75
f1     IP              dp>               ft           ft             ft              (n
     Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 76 of 81 PageID #: 76



            G.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant

     and in favor of the District of Columbia, plus a civil penalty of $10,000 for each violation of D.C. Code

     Ann. § 2-308.14 proved at trial;

            H.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant

     and in favor of the State of Florida, plus a civil penalty of $10,000 for each violation of Fla. Stat. Ann.

     § 68.082 proved at trial;

            I.      Judgment in an amount equal to threefold the damages to be proved at trial against

     Defendant and in favor of the State of Georgia, plus a civil penalty of $11,000 for each violation of Ga.

     Code Ann. § 49-4-168.1 proved at trial;

            J.      Judgment in anamount equal totreble thedamages to be proved at trial against Defendant

     and in favor of the State of Hawaii, plus a civil penalty of $10,000 for each violation of Haw. Rev. Stat.

     §661-21 proved at trial.

            K.      Judgment inanamount equal totreble the damages to beproved attrial against Defendant

     and in favor of the State of Illinois, plus a civil penalty of $10,000 for each violation of 740 111. Comp.

     Stat. § 175/3 proved at trial;

             L.      Judgment inan amount equal to treble the damages to be proved attrial against Defendant
     and infavor ofthe State ofIndiana, plus a civil penalty ofat least $5,000 for each violation ofInd. Code

     § 5-1 l-5.5-2(b) proved at trial;
             M.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant
     and in favor ofthe State of Iowa, plus a civil penalty ofat least $10,000 for each violation ofthe Iowa
     False Claims Act proved at trial as well as costs as permitted by statute;




                                                       76
                 ^                 w             «             e              <§>           ®              <§
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 77 of 81 PageID #: 77



       N.      Judgment in an amount equal to the damages to be proved at trial against Defendant and

in favor of the State of Louisiana, plus a civil fine in the amount of three times the amount of actual

damages sustained for each violation of La. Rev. Stat. 46:438.3 proved at trial;

       O.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the State of Maryland;

       P.      Judgment in an amount equal to threefold the damages to be proved at trial against

Defendant and in favor of the Commonwealth of Massachusetts, plus a civil penalty of $10,000 for each

violation of Mass. Gen. L. Ch. 12, § 5B proved at trial;

       Q.      Judgment in an amount equal to the damages to be proved at trial against Defendant and
in favor ofthe State ofMichigan, plus a civil penalty equal to the full amount ofthe benefit received by
the Defendant plus triple the amount ofdamages suffered by the state for each violation ofMich. Comp.
Laws § 400.610a proved at trial;
       R.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant
and in favor ofthe State ofMinnesota, plus acivil penalty of$10,000 for each violation of Minn. Stat §
15C.01 proved at trial;
        S.     Judgment in an amount equal to treble the damages to be proved at trial against Defendant
and in favor of the State of Montana;

        T.     Judgment in an amount equal to treble the damages to be proved at trial against Defendant
 and in favor ofthe State ofNevada, plus acivil penalty of$10,000 for each violation ofNev. Rev. Stat.
 Ann. § 357.040 proved at trial;
         U. Judgment in an amount equal to treble the damages to be proved at trial against Defendant
 and in favor of the State ofNew Hampshire, plus acivil penalty of $10,000 for each violation ofN.H.
 Rev. Stat. Ann. § 167:61-b(I) proved attrial;



                                                     77
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 78 of 81 PageID #: 78



        V. Judgment in an amount equal to treble the damages to be proved at trial against Defendant
and in favor ofthe State ofNew Jersey, plus acivil penalty of$10,000 for each violation ofN.J.S.A. §
2A.-32C-2 proved at trial;

        W.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant
and in favor ofthe State ofNew Mexico, plus acivil penalty for each violation ofN.M. Stat. Ann. §27-
14-4 proved at trial;

       X.      Judgment in an amount equal to treble thedamages to be provedat trialagainstDefendant

and in favor of the State of New York, plus a civil penalty of $12,000 for each violation of N.Y. State

Fin. Law § 189 proved at trial;

       Y.      Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the State of North Carolina, plus a civil penalty of $11,000 for each violation of

N.C.G.S.A. § 1-606 proved at trial.

       Z.      Judgment inan amount equal to treble the damages to be proved attrial against Defendant
and infavor ofthe State of Oklahoma, plus a civil penalty of $10,000 for each violation proved attrial

pursuant to 56 Okl. St. Ann. §1006;
       AA.     Judgment in an amount equal to treble the damages to be proved at trial against Defendant
and in favor of the State of Oklahoma, plus acivil penalty of $10,000 for each violation proved at trial
pursuant Gen. Laws 1956, § 9-1.1-3;
        BB. Judgment in an amount equal to treble the damages to be proved at trial against
Defendant and in favor of the State of Tennessee, plus acivil penalty of $10,000 for each violation of
Tenn. Code Ann. §Tenn. Code Ann. §4-18-103 proved at trial;




                                                 78
                                0fy             ft
Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 79 of 81 PageID #: 79



       CC.     Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the State of Tennessee, plus a civil penalty of $10,000 for each violation of Tenn. Code

Ann. § 71-5-182 proved at trial;

       DD.     Judgment in an amount equal to restitution, interest, and two times the damages to be

proved at trial against Defendant and in favor of the State of Texas, plus a civil penalty of $10,000 for

each violation of Tex. Hum. Res. Code Ann. § 36.002 proved at trial;

       EE.     Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the State of Vermont, plus a civil penalty of $11,000 for each violation of 32 V.S.A. §

632 proved at trial;

        FF.    Judgment in an amount equal to treble the damages to be proved at trial against Defendant

and in favor of the Commonwealth of Virginia, plus a civil penalty of $10,000 for each violation of Va.

Code Ann. § 8.01-216.3 proved at trial;

        GG.     Judgment in an amount equal to treble the damages to be provedat trial against Defendant

and in favor ofthe State ofWashington, plus a civil penalty of$11,000 for each violation of Washington-

State-funded programs within the meaning of RCW § 48.80.030 proved at trial.

        HH.     Judgmentin an amountequalto treblethe damages to be provedat trial againstDefendant

and in favor of the State of Wisconsin plus a civil penalty of $10,000 for each violation proved at trial

pursuant W.S.A. §§ 49.485; 49.49;

        II.     Judgmentin an amountequalto treblethe damages to be proved at trial against Defendant

and in favor of the City of Chicago, plus a civil penalty of $10,000 for each violation of Chicago Mun.

Code ch. 1-22-020 proved at trial;




                                                 79
                                                 I!™?              ft

Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 80 of 81 PageID #: 80



         JJ.    Judgment in an amount equal to threefold the damages to be proved at trial against
Defendant and in favor ofthe City ofNew York, plus a civil penalty of $15,000 for each violation of
NYC Admin. Code § 7-803 proved at trial;

         KK.    Judgment in an amount equal to treble damages to be proved at trial against Defendant

and in favor ofthe state of California,plus a civil penaltyofthe maximum allowed under Section 1871.7

of the California Insurance Code.


         LL.    Judgment in an amount equal to treble damages to be proved at trial against Defendants

and in favor of the state of Illinois, plus a civil penalty of the maximum allowed under 740 ILCS 92/5

of the Illinois Insurance Code.

         MM.    An award to Relator of the maximum amount allowed pursuant to 31 U.S.C. § 3730(d)

and equivalent provisions in the state statutes set forth above, including the costs and expenses of this

action and reasonable attorneys' fees;

         NN.    All such other, further and different relief, whether preliminary or permanent, legal,

general or equitable, as the Court deems justand proper.

                                         JURY DEMAND


         Relator hereby demands a trial byJury in this matter.


                                                          Respectfully submitted,
Dated:
         Xiw                                              BOIES SI


                                                    By:     „
                                                           George F. Carpinello'
                                                           Teresa A. Monroe
                                                           30 South Pearl Street, 11th Floor
                                                           Albany, New York 12207
                                                           Phone: (518)434-0600
                                                           Fax: (518)434-0665



                                                   80
                              ®                         (liy          $             (§)    ®
®
    Case 1:19-cv-05125-NG-LB Document 1 Filed 09/09/19 Page 81 of 81 PageID #: 81




                                                Counselfor Relator Omni Healthcare, Inc.




                                           81
